EXHIBIT 10-AAuu

TECH DATA CORPORATION

2.75% Convertible Senior Debentures due 2026

Indenture

Dated as of

December 20, 2006

U.S. BANK NATIONAL ASSOCIATION,

Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I    DEFINITIONS AND INCORPORATION BY REFERENCE    1
Section 1.1    Definitions.    1 Section 1.2    Other Definitions.    5 Section
1.3    Incorporation by Reference of Trust Indenture Act    6 Section 1.4   
Rules of Construction    6 Section 1.5    Acts of Holders    6 ARTICLE II    THE
SECURITIES    7 Section 2.1    Form and Dating    7 Section 2.2    Execution and
Authentication    9 Section 2.3    Registrar, Paying Agent and Conversion Agent
   9 Section 2.4    Paying Agent to Hold Money and Securities in Trust    10
Section 2.5    Securityholder Lists    10 Section 2.6    Transfer and Exchange
   10 Section 2.7    Replacement Securities    11 Section 2.8    Outstanding
Securities; Determinations of Holders’ Action Securities    12 Section 2.9   
Temporary Securities    13 Section 2.10    Cancellation    13 Section 2.11   
Persons Deemed Owners    13 Section 2.12    Global Securities    14 Section 2.13
   CUSIP Numbers    16

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page ARTICLE III    REDEMPTION AND PURCHASES 17    Section 3.1    Company’s
Right to Redeem; Notices to Trustee    17 Section 3.2    Selection of Securities
to Be Redeemed    17 Section 3.3    Notice of Redemption    17 Section 3.4   
Effect of Notice of Redemption    18 Section 3.5    Deposit of Redemption Price
   18 Section 3.6    Securities Redeemed in Part    18 Section 3.7    Purchase
of Securities by the Company at Option of the Holder    18 Section 3.8   
Purchase of Securities at Option of the Holder upon a Fundamental Change    21
Section 3.9    Effect of Purchase Notice or Fundamental Change Purchase Notice
   26 Section 3.10    Deposit of Purchase Price or Fundamental Change Purchase
Price    27 Section 3.11    Securities Purchased in Part    27 Section 3.12   
Covenant to Comply With Securities Laws Upon Purchase of Securities    28
Section 3.13    Repayment to the Company    28 ARTICLE IV    COVENANTS    28
Section 4.1    Payment of Securities    28 Section 4.2    SEC and Other Reports
   28 Section 4.3    Compliance Certificate    29 Section 4.4    Further
Instruments and Acts    29 Section 4.5    Maintenance of Office or Agency    29
Section 4.6    Delivery of Certain Information    30 Section 4.7    Calculation
of Original Issue Discount    30

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE V    SUCCESSOR CORPORATION    30 Section 5.1    When
Company May Merge or Transfer Assets    30 ARTICLE VI    DEFAULTS AND REMEDIES
   31 Section 6.1    Events of Default    31 Section 6.2    Acceleration    34
Section 6.3    Other Remedies    34 Section 6.4    Waiver of Past Defaults    34
Section 6.5    Control by Majority    34 Section 6.6    Limitation on Suits   
35 Section 6.7    Rights of Holders to Receive Payment    35 Section 6.8   
Collection Suit by Trustee    35 Section 6.9    Trustee May File Proofs of Claim
   35 Section 6.10    Priorities    36 Section 6.11    Undertaking for Costs   
36 Section 6.12    Waiver of Stay, Extension or Usury Laws    37 ARTICLE VII   
TRUSTEE    37 Section 7.1    Duties of Trustee    37 Section 7.2    Rights of
Trustee    38 Section 7.3    Individual Rights of Trustee    39 Section 7.4   
Trustee’s Disclaimer    40 Section 7.5    Notice of Defaults    40

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 7.6    Reports by Trustee to Holders    40 Section 7.7   
Compensation and Indemnity    40 Section 7.8    Replacement of Trustee    41
Section 7.9    Successor Trustee by Merger    42 Section 7.10    Eligibility;
Disqualification    42 Section 7.11    Preferential Collection of Claims Against
Company    42 ARTICLE VIII    DISCHARGE OF INDENTURE    42 Section 8.1   
Discharge of Liability on Securities    42 Section 8.2    Repayment to the
Company    42 ARTICLE IX    AMENDMENTS    43 Section 9.1    Without Consent of
Holders    43 Section 9.2    With Consent of Holders    43 Section 9.3   
Compliance with Trust Indenture Act    44 Section 9.4    Revocation and Effect
of Consents, Waivers and Actions    44 Section 9.5    Notation on or Exchange of
Securities    45 Section 9.6    Trustee to Sign Supplemental Indentures    45
Section 9.7    Effect of Supplemental Indentures    45 ARTICLE X    CONVERSIONS
   45 Section 10.1    Conversion Privilege and Consideration    45 Section 10.2
   Conversion Procedure    47 Section 10.3    Fractional Shares    48

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 10.4    Taxes on Conversion    48 Section 10.5    Company
to Provide Stock    48 Section 10.6    Adjustment for Change in Capital Stock   
49 Section 10.7    Adjustment for Rights Issue    49 Section 10.8    Adjustment
for Other Distributions    51 Section 10.9    Adjustment for Self Tender Offer
   53 Section 10.10    When No Adjustment Required    53 Section 10.11    Notice
of Adjustment    54 Section 10.12    Voluntary Increase    54 Section 10.13   
Notice of Certain Transactions    54 Section 10.14    Reorganization of Company;
Special Distributions    54 Section 10.15    Company Determination Final    57
Section 10.16    Trustee’s Adjustment Disclaimer    57 Section 10.17   
Simultaneous Adjustments    57 Section 10.18    Successive Adjustments    58
ARTICLE XI    MISCELLANEOUS    58 Section 11.1    Trust Indenture Act Controls
   58 Section 11.2    Notices    58 Section 11.3    Communication by Holders
with Other Holders    59 Section 11.4    Certificate and Opinion as to
Conditions Precedent    59 Section 11.5    Statements Required in Certificate or
Opinion    59 Section 11.6    Separability Clause    59 Section 11.7    Rules by
Trustee, Paying Agent, Conversion Agent and Registrar    60

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 11.8    Legal Holidays    60 Section 11.9    GOVERNING
LAW; WAIVER OF JURY TRIAL    60 Section 11.10    No Recourse Against Others   
60 Section 11.11    Successors    60 Section 11.12    Multiple Originals    60

 

vi



--------------------------------------------------------------------------------

TIA SECTION

  

CROSS-REFERENCE TABLE

   INDENTURE
SECTION

Section 310(a)(1)

   7.10      (a)(2)       7.10      (a)(3)       N.A.**      (a)(4)       N.A.  
   (a)(5)       7.10      (b)       7.8; 7.10      (c)       N.A.

Section 311(a)

   7.11      (b)       7.11      (c)       N.A.

Section 312(a)

   2.5      (b)       11.3      (c)       11.3

Section 313(a)

   7.6      (b)(1)       N.A.      (b)(2)       7.6      (c)       7.6; 12.2  
   (d)       7.6

Section 314(a)

   4.2; 4.4; 12.2      (b)       N.A.      (c)(1)       11.4(a)      (c)(2)   
   11.4(a)      (c)(3)       N.A.      (d)       N.A.      (e)       11.4(b)  
   (f)       N.A.

Section 315(a)

   7.1(b)      (b)       7.5; 12.2      (c)       7.1(a)      (d)       7.1(c)  
   (e)       6.11

Section 316(a)(last sentence)

   2.9      (a)(1)(A)       6.5      (a)(1)(B)       6.4      (a)(2)       N.A.
     (b)       6.7      (c)       12.5

Section 317(a)(1)

   6.8      (a)(2)       6.9      (b)       2.4

--------------------------------------------------------------------------------

* This Cross-Reference Table shall not, for any purpose, be deemed a part of
this Indenture.

** N.A. means Not Applicable



--------------------------------------------------------------------------------

INDENTURE dated as of December 20, 2006 between TECH DATA CORPORATION, a
corporation duly organized and existing under the laws of the State of Florida
(“Company”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“Trustee”).

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Company’s 2.75% Convertible
Senior Debentures due 2026:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.1 Definitions.

“Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For the purposes of this definition,
“control” when used with respect to any specified person means the power to
direct or cause the direction of the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Security or beneficial interest therein, the rules and
procedures of the Depositary for such Global Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

“Bid Solicitation Agent” means a bid solicitation agent appointed by the Company
to act in such capacity pursuant to Section 3 of Exhibit A-1.

“Board of Directors” means either the board of directors of the Company, the
executive committee of such board or any duly authorized committee of such
board.

“Business Day” means, with respect to any Security, a day that in the City of
New York, is not a day on which banking institutions are authorized or required
by law or regulation to close.

“Capital Stock” for any corporation means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock issued by that corporation.

“Certificated Securities” means Securities that are in the form of the
Securities attached hereto as Exhibit A-2.

“Common Stock” shall mean the shares of common stock, par value $0.0015 per
share, of the Company existing on the date of this Indenture or any other shares
of Capital Stock of the Company into which such common stock shall be
reclassified or changed.



--------------------------------------------------------------------------------

“Company” means the party named as the “Company” in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture and, thereafter, shall mean such successor. The foregoing
sentence shall likewise apply to any subsequent such successor or successors.

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by any of its Chairman of the Board and Chief Executive
Officer, Chief Financial Officer, Corporate Controller, Senior Vice President,
Tax and Treasurer and Secretary or General Counsel, and delivered to the
Trustee.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors who (i) was a member of such Board of Directors on the date
of this Indenture or (ii) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election.

“Corporate Trust Office” means the designated office of the Trustee at which at
any time its corporate trust business shall be administered, which office at the
date hereof is located at 100 Wall Street, Suite 1600, New York, New York 10005,
Attention: Corporate Trust Services, or such other address as the Trustee may
designate from time to time by notice to the Holders and the Company, or the
principal corporate trust office of any successor Trustee (or such other address
as a successor Trustee may designate from time to time by notice to the Holders
and the Company).

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Depositary” means, with respect to any Global Security, a clearing agency that
is registered as such under the Exchange Act and is designated by the Company to
act as Depositary for such Global Security (or any successor securities clearing
agency so registered), which shall initially be The Depository Trust Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Global Securities” means Securities that are in the form of the Securities
attached hereto as Exhibit A-1 and that are issued to a Depositary.

“Holder” or “Securityholder” means a person in whose name a Security is
registered on the Registrar’s books.

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof, including the provisions of the TIA that
are deemed to be a part hereof.

“Issue Date” of any Security means the date on which the Security was originally
issued or deemed issued as set forth on the face of the Security.



--------------------------------------------------------------------------------

“Last Reported Sale Price” or “Sale Price” (A) when used in the context of the
Common Stock, means the closing per share sale price (or if no closing sale
price is reported, the average of the bid and ask prices or, if more than one in
either case, the average of the average bid and the average asked prices) on
that date as reported on The NASDAQ Global Select Market or, if the Common Stock
is not then quoted on The NASDAQ Global Select Market, then as reported by the
principal U.S. exchange or quotation system the Common Stock is then listed or
quoted; and (B) when used in the context of a Security, means, with respect to
any date of determination, the average of the secondary market bid quotations
per Security obtained by the Bid Solicitation Agent for $5 million principal
amount of the Securities at approximately 4:00 p.m., New York time, on such
determination date from three unaffiliated securities dealers selected by the
Company; provided, that if the Securities become convertible into the Exchange
Property the “Sale Price” shall be (1) 100% of the value of any Exchange
Property consisting of cash, (2) the applicable closing sale price of any
Exchange Property consisting of securities that are traded on a U.S. national
securities exchange or approved for quotation on the NASDAQ Global Select Market
or (3) the fair market value of any other Exchange Property, as determined by
two independent nationally recognized investment banks selected by the Company
for this purpose.

“Material Subsidiary” means any subsidiary of the Company which at the date of
determination is a “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X under the Securities Act and the Exchange Act.

“Officer” means any of the Chairman of the Board and Chief Executive Officer,
Chief Financial Officer, Corporate Controller, Senior Vice President, Tax and
Treasurer and Secretary or General Counsel.

“Officers’ Certificate” means a written certificate containing the information
specified in Sections 11.4 and 11.5, signed in the name of the Company by one of
the Chairman of the Board and Chief Executive Officer, Secretary or General
Counsel and one of the Chief Financial Officer, Corporate Controller, Senior
Vice President, Tax and Treasurer. An Officers’ Certificate given pursuant to
Section 4.3 shall be signed by the principal executive, principal financial or
principal accounting officer of the Company but need not contain the information
specified in Sections 11.4 and 11.5.

“Opinion of Counsel” means a written opinion containing the information
specified in Sections 11.4 and 11.5 from legal counsel who is reasonably
acceptable to the Trustee. The counsel may be an employee of, or counsel to, the
Company or the Trustee.

“person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.

“Redemption Date” or “redemption date” shall mean the date specified in a notice
of redemption on which the Securities may be redeemed in accordance with the
terms of the Securities and this Indenture.

“Redemption Price” or “redemption price” shall have the meaning set forth in
Section 5 of the Securities.



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee or any other
officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of his knowledge of and familiarity with the particular
subject.

“Scheduled Trading Day” means any day on which the relevant exchange is
scheduled to be open for trading.

“SEC” means the Securities and Exchange Commission.

“Securities” means any of the Company’s 2.75% Convertible Senior Debentures due
2026, as amended or supplemented from time to time, issued under this Indenture.

“Securities Act” means the Securities Act of 1933, as amended.

“Securityholder” or “Holder” means a person in whose name a Security is
registered on the Registrar’s books.

“Stated Maturity”, when used with respect to any Security, means December 15,
2026.

“Subsidiary” means any person of which at least a majority of the outstanding
Voting Stock shall at the time directly or indirectly be owned or controlled by
the Company or by one or more Subsidiaries or by the Company and one or more
Subsidiaries.

“TIA” means the Trust Indenture Act of 1939 as in effect on the date of this
Indenture, provided, however, that in the event the TIA is amended after such
date, TIA means, to the extent required by any such amendment, the TIA as so
amended.

“trading day” means a day during which trading in securities generally occurs on
The NASDAQ Global Select Market or, if the Common Stock is not quoted on The
NASDAQ Global Select Market, on the principal U.S. national or regional
securities exchange on which the Common Stock is then listed or traded.

“Trustee” means the party named as the “Trustee” in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture and, thereafter, shall mean such successor. The foregoing
sentence shall likewise apply to any subsequent such successor or successors.

“Voting Stock” of a person means Capital Stock of such person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such person (irrespective of whether or not
at the time the Capital Stock of any other class or classes shall have or might
have voting power by reason of the happening of any contingency).



--------------------------------------------------------------------------------

Section 1.2 Other Definitions.

 

Term Section:

   Defined in:

“Act”

   1.5

“Agent Members”

   2.12(b)

“Applicable Conversion Reference Period”

   10.1(b)

“Average Sale Price”

   10.7

“beneficial owner”

   3.8(a)

“cash”

   3.7(b)

“Cash Dividend”

   Exhibit A-1

“Company Notice”

   3.7(c)

“Company Notice Date”

   3.7(b)

“Company’s Filing Obligations”

   6.1

“Contingent Interest Period”

   Exhibit A-1

“Conversion Agent”

   2.3

“Conversion Date”

   10.1

“Conversion Rate”

   10.1(a)

“Conversion Value”

   10.1(b)

“Daily Share Amounts”

   10.1(b)

“Effective Date”

   3.8(a)

“Event of Default”

   6.1

“Exchange Property”

   10.16(c)

“Exchange Property Average Price”

   10.16(d)

“Exchange Property Value”

   10.16(d)

“Ex-Dividend Time”

   10.1(a)

“Fundamental Change”

   3.8(a)

“Fundamental Change Purchase Date”

   3.8(a)

“Fundamental Change Purchase Notice”

   3.8(b)

“Fundamental Change Purchase Price”

   3.8(a)

“Interest Payment Date”

   Exhibit A-1

“Legal Holiday”

   11.8

“Make-Whole Premium”

   3.8(a)

“Net Exchange Property”

   10.16(d)

“Net Share Amount”

   10.1(b)

“Non-Electing Share”

   10.14(c)

“Notice of Default”

   6.1

“Paying Agent”

   2.3

“Payment Default”

   14

“Principal Return”

   10.1(b)

“Purchase Date”

   3.7(a)

“Purchase Notice”

   3.7(a)

“Purchase Price”

   3.7(a)

“Registrar”

   2.3

“Regular Record Date”

   Exhibit A-1

“Rule 144A Information”

   4.6

“Securities Act”

   1.1



--------------------------------------------------------------------------------

“Stock Price”

   3.8(a)

“Time of Determination”

   10.1(a)

“Termination of Trading”

   3.8(b)

“Trading Day”

   10.1(b)

Section 1.3 Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

“Commission” means the SEC.

“indenture securities” means the Securities.

“indenture security holder” means a Securityholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Company.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

Section 1.4 Rules of Construction. Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with generally accepted accounting principles as in effect in the
United States from time to time;

(3) “or” is not exclusive;

(4) “including” means including, without limitation; and

(5) words in the singular include the plural, and words in the plural include
the singular.

Section 1.5 Acts of Holders. (a) Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or taken by Holders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Holders in person or by agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of Holders signing such
instrument or instruments. Proof of execution of any such



--------------------------------------------------------------------------------

instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the
Company, if made in the manner provided in this Section.

(b) The fact and date of the execution by any person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such officer the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer’s
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer’s authority. The fact and date of the execution
of any such instrument or writing, or the authority of the person executing the
same, may also be proved in any other manner which the Trustee deems sufficient.

(c) The ownership of Securities shall be proved by the register for the
Securities.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Security shall bind every future Holder of the
same Security and the holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.

(e) If the Company shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Company may,
at its option, by or pursuant to a board resolution, fix in advance a record
date for the determination of Holders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other Act, but the Company
shall have no obligation to do so. If such a record date is fixed, such request,
demand, authorization, direction, notice, consent, waiver or other Act may be
given before or after such record date, but only the Holders of record at the
close of business on such record date shall be deemed to be Holders for the
purposes of determining whether Holders of the requisite proportion of
outstanding Securities have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other Act, and for
that purpose the outstanding Securities shall be computed as of such record
date; provided that no such authorization, agreement or consent by the Holders
on such record date shall be deemed effective unless it shall become effective
pursuant to the provisions of this Indenture not later than six months after the
record date.

ARTICLE II

THE SECURITIES

Section 2.1 Form and Dating. The Securities and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibits A-1 and A-2, which
are a part of this Indenture. To the extent any provisions of the Securities and
this Indenture are in conflict, the provisions of this Indenture shall control.
The Securities may have notations, legends or endorsements required by law,
stock exchange rule or usage (provided that any such notation, legend or
endorsement required by usage is in a form acceptable to the Company). The
Company shall provide any such notations, legends or endorsements to the Trustee
in writing. Each Security shall be dated the date of its authentication.



--------------------------------------------------------------------------------

(a) Global Securities. The Securities shall be issued in the form of one or more
permanent Global Securities substantially in the form of Exhibit A-1. Such
Global Securities shall be deposited on behalf of the purchasers of the
Securities represented thereby with the Trustee, as custodian for the
Depositary, and registered in the name of the Depositary or a nominee of the
Depositary for the accounts of participants in the Depositary, duly executed by
the Company and authenticated by the Trustee as hereinafter provided. The
aggregate principal amount of a Global Security may from time to time be
increased or decreased by adjustments made on the records of the Trustee and the
Depositary or its nominee as hereinafter provided.

(b) Global Securities in General. Each Global Security shall represent such of
the outstanding Securities as shall be specified therein and each shall provide
that it shall represent the aggregate amount of outstanding Securities from time
to time endorsed thereon and that the aggregate amount of outstanding Securities
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges, redemptions and conversions.

Any adjustment of the aggregate principal amount of a Global Security to reflect
the amount of any increase or decrease in the amount of outstanding Securities
represented thereby shall be made by the Trustee in accordance with written
instructions given by the Holder thereof as required by Section 2.12 hereof and
shall be made on the records of the Trustee and the Depositary.

(c) Book-Entry Provisions. This Section 2.1(c) shall apply only to Global
Securities deposited with or on behalf of the Depositary.

The Company shall execute and the Trustee shall, in accordance with this
Section 2.1(c), authenticate and deliver initially one or more Global Securities
that (a) shall be registered in the name of the Depositary or its nominee,
(b) shall be delivered by the Trustee to the Depositary or pursuant to the
Depositary’s instructions and (c) shall bear legends substantially to the
following effect:

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



--------------------------------------------------------------------------------

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS TO NOMINEES OF
THE DEPOSITORY TRUST COMPANY OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE.”

(d) Certificated Securities. In the event that the Securities are issued as
Certificated Securities, including pursuant to Section 2.12(a)(ii), such
Securities will be issued substantially in the form of Exhibit A-2 attached
hereto.

Section 2.2 Execution and Authentication. The Securities shall be executed on
behalf of the Company by any Officer. The signature of the Officer on the
Securities may be manual or facsimile.

Securities bearing the manual or facsimile signatures of individuals who were,
at the time of the execution of the Securities, Officers of the Company shall
bind the Company, notwithstanding that such individuals or any of them have
ceased to hold such offices prior to the authentication and delivery of such
Securities or did not hold such offices at the date of authentication of such
Securities.

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein duly executed by
the Trustee by manual signature of an authorized signatory, and such certificate
upon any Security shall be conclusive evidence, and the only evidence, that such
Security has been duly authenticated and delivered hereunder.

The Trustee shall authenticate and deliver the Securities for original issue in
an aggregate principal amount of up to $350,000,000 upon one or more Company
Orders without any further action by the Company. The aggregate principal amount
of the Securities due at the Stated Maturity thereof outstanding at any time may
not exceed the amount set forth in the foregoing sentence.

The Securities shall be issued only in registered form without coupons and only
in denominations of $1,000 of principal amount and any integral multiple
thereof.

Section 2.3 Registrar, Paying Agent and Conversion Agent. The Company shall
maintain an office or agency where Securities may be presented for registration
of transfer or for exchange (“Registrar”), an office or agency where Securities
may be presented for purchase or payment (“Paying Agent”) and an office or
agency where Securities may be presented for conversion (“Conversion Agent”).
The Registrar shall keep a register of the Securities and of their transfer and
exchange. The Company may have one or more co-registrars, one or more additional
paying agents and one or more additional conversion agents. The term Paying
Agent includes any additional paying agent, including any named pursuant to
Section 4.5. The term Conversion Agent includes any additional conversion agent,
including any named pursuant to Section 4.5.



--------------------------------------------------------------------------------

The Company shall enter into an appropriate agency agreement with any Registrar,
Paying Agent, Conversion Agent or co-registrar (that is not also the Trustee).
The agreement shall implement the provisions of this Indenture that relate to
such agent. The Company shall notify the Trustee of the name and address of any
such agent. If the Company fails to maintain a Registrar, Paying Agent or
Conversion Agent, the Trustee shall act as such and shall be entitled to
appropriate compensation therefor pursuant to Section 7.7. The Company or any
Subsidiary or an Affiliate of either of them may act as Paying Agent, Registrar,
Conversion Agent or co-registrar.

The Company initially appoints the Trustee as Registrar, Conversion Agent and
Paying Agent in connection with the Securities.

Section 2.4 Paying Agent to Hold Money and Securities in Trust. Except as
otherwise provided herein, on or prior to each due date of payments in respect
of any Security, the Company shall deposit with the Paying Agent a sum of money
(in immediately available funds if deposited on the due date) or shares of
Common Stock if permitted under this Indenture, sufficient to make such payments
when so becoming due. The Company shall require each Paying Agent (other than
the Trustee) to agree in writing that the Paying Agent shall hold in trust for
the benefit of Securityholders or the Trustee all money and shares, if any, of
Common Stock held by the Paying Agent for the making of payments in respect of
the Securities and shall promptly notify the Trustee of any default by the
Company in making any such payment. At any time during the continuance of any
such default, the Paying Agent shall, upon the written request of the Trustee,
forthwith pay to the Trustee all money and shares, if any, of Common Stock so
held in trust. If the Company, a Subsidiary or an Affiliate of either of them
acts as Paying Agent, it shall segregate the money and shares, if any, of Common
Stock held by it as Paying Agent and hold it as a separate trust fund. The
Company at any time may require a Paying Agent to pay all money and shares, if
any, of Common Stock held by it to the Trustee and to account for any funds and
Common Stock disbursed by it. Upon doing so, the Paying Agent shall have no
further liability for the money or, if any, shares of Common Stock.

Section 2.5 Securityholder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of Securityholders. If the Trustee is not the Registrar, the
Company shall cause the Registrar to furnish to the Trustee at least
semiannually on June 1 and December 1 a listing of Securityholders dated within
15 days of the date on which the list is furnished and at such other times as
the Trustee may request in writing a list in such form and as of such date as
the Trustee may reasonably require of the names and addresses of
Securityholders.

Section 2.6 Transfer and Exchange. (a) Subject to Section 2.12 hereof, upon
surrender for registration of transfer of any Security, together with a written
instrument of transfer satisfactory to the Registrar duly executed by the
Securityholder or such Securityholder’s attorney duly authorized in writing, at
the office or agency of the Company designated as Registrar or co-registrar
pursuant to Section 2.3, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Securities of any authorized denomination or
denominations, of a like aggregate principal amount. The Company shall not
charge a service charge for any registration of transfer or exchange, but the
Company may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges that may be imposed in connection with the transfer
or exchange of the Securities from the Securityholder requesting such transfer
or exchange.



--------------------------------------------------------------------------------

At the option of the Holder, Securities may be exchanged for other Securities of
any authorized denomination or denominations, of a like aggregate principal
amount, upon surrender of the Securities to be exchanged, together with a
written instrument of transfer satisfactory to the Registrar duly executed by
the Securityholder or such Securityholder’s attorney duly authorized in writing,
at such office or agency. Whenever any Securities are so surrendered for
exchange, the Company shall execute, and the Trustee shall authenticate and
deliver, the Securities, which the Holder making the exchange is entitled to
receive.

The Company shall not be required to make, and the Registrar need not register,
transfers or exchanges of Securities selected for redemption (except, in the
case of Securities to be redeemed in part, the portion thereof not to be
redeemed) or any Securities in respect of which a Purchase Notice or Fundamental
Change Purchase Notice has been given and not withdrawn by the Holder thereof in
accordance with the terms of this Indenture (except, in the case of Securities
to be purchased in part, the portion thereof not to be purchased) or any
Securities for a period of 15 days before the mailing of a notice of redemption
of Securities to be redeemed.

(b) Notwithstanding any provision to the contrary herein, so long as a Global
Security remains outstanding and is held by or on behalf of the Depositary,
transfers of a Global Security, in whole or in part, shall be made only in
accordance with Section 2.12 and this Section 2.6(b). Transfers of a Global
Security shall be limited to transfers of such Global Security in whole or in
part, to the Depositary, to nominees of the Depositary or to a successor of the
Depositary or such successor’s nominee.

(c) Successive registrations and registrations of transfers and exchanges as
aforesaid may be made from time to time as desired, and each such registration
shall be noted on the register for the Securities.

(d) Any Registrar appointed pursuant to Section 2.3 hereof shall provide to the
Trustee such information as the Trustee may reasonably require in connection
with the delivery by such Registrar of Securities upon transfer or exchange of
Securities.

(e) No Registrar shall be required to make registrations of transfer or exchange
of Securities during any periods designated in the text of the Securities or in
this Indenture as periods during which such registration of transfers and
exchanges need not be made.

Section 2.7 Replacement Securities. If (a) any mutilated Security is surrendered
to the Trustee, or (b) the Company and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Security, and there is
delivered to the Company and the Trustee such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of notice
to the Company or the Trustee that such Security has been acquired by a
protected purchaser, the Company shall execute and upon its written request the
Trustee shall authenticate and deliver, in exchange for any such mutilated
Security or in lieu of any such destroyed, lost or stolen Security, a new
Security of like tenor and principal amount, bearing a certificate number not
contemporaneously outstanding.



--------------------------------------------------------------------------------

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, or is about to be purchased by the Company
pursuant to Article III hereof, the Company in its discretion may, instead of
issuing a new Security, pay or purchase such Security, as the case may be.

Upon the issuance of any new Securities under this Section 2.7, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

Every new Security issued pursuant to this Section 2.7 in lieu of any mutilated,
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this Indenture equally and proportionately with any
and all other Securities duly issued hereunder.

The provisions of this Section 2.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

Section 2.8 Outstanding Securities; Determinations of Holders’ Action
Securities. Securities outstanding at any time are all the Securities
authenticated by the Trustee except for those cancelled by it, those paid
pursuant to Section 2.7, those delivered to it for cancellation and those
described in this Section 2.8 as not outstanding. A Security does not cease to
be outstanding because the Company or an Affiliate thereof holds the Security;
provided, however, that in determining whether the Holders of the requisite
principal amount of Securities have given or concurred in any request, demand,
authorization, direction, notice, consent or waiver hereunder, Securities owned
by the Company or any other obligor upon the Securities or any Affiliate of the
Company or such other obligor shall be disregarded and deemed not to be
outstanding, except that, in determining whether the Trustee shall be protected
in relying upon any such request, demand, authorization, direction, notice,
consent or waiver, only Securities which a Responsible Officer of the Trustee
actually knows to be so owned shall be so disregarded. Subject to the foregoing,
only Securities outstanding at the time of such determination shall be
considered in any such determination (including, without limitation,
determinations pursuant to Articles VI and IX).

If a Security is replaced pursuant to Section 2.7, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Security
is held by a protected purchaser.

If the Paying Agent holds, in accordance with this Indenture, on a Redemption
Date, or on the Business Day following a Purchase Date or a Fundamental Change
Purchase Date, or on Stated Maturity, money or securities, if permitted
hereunder, sufficient to pay Securities payable on that date, then immediately
after such Redemption Date, Purchase Date, Fundamental Change Purchase Date or
Stated Maturity, as the case may be, such Securities shall cease to be
outstanding, interest (including contingent interest), if any, on such
Securities shall cease to accrue and all other rights of the Holders shall
terminate; provided, that if such Securities are to be redeemed, notice of such
redemption has been duly given pursuant to this Indenture or provision therefor
satisfactory to the Trustee has been made.



--------------------------------------------------------------------------------

If a Security is converted in accordance with Article X, then from and after the
Conversion Date, such Security shall cease to be outstanding and interest, if
any, shall cease to accrue on such Security.

Section 2.9 Temporary Securities. Pending the preparation of definitive
Securities, the Company may execute, and upon Company Order the Trustee shall
authenticate and deliver, temporary Securities which are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Securities in lieu of which they
are issued and with such appropriate insertions, omissions, substitutions and
other variations as the officers executing such Securities may determine, as
conclusively evidenced by their execution of such Securities.

If temporary Securities are issued, the Company will cause definitive Securities
to be prepared without unreasonable delay. After the preparation of definitive
Securities, the temporary Securities shall be exchangeable for definitive
Securities upon surrender of the temporary Securities at the office or agency of
the Company designated for such purpose pursuant to Section 2.3 without charge
to the Holder. Upon surrender for cancellation of any one or more temporary
Securities the Company shall execute and the Trustee shall authenticate and
deliver in exchange therefor a like principal amount of definitive Securities of
authorized denominations. Until so exchanged the temporary Securities shall in
all respects be entitled to the same benefits under this Indenture as definitive
Securities.

Section 2.10 Cancellation. All Securities surrendered for payment, purchase by
the Company pursuant to Article III, conversion, redemption or registration of
transfer or exchange shall, if surrendered to any person other than the Trustee,
be delivered to the Trustee and shall be promptly cancelled by it. The Company
may at any time deliver to the Trustee for cancellation any Securities
previously authenticated and delivered hereunder which the Company may have
acquired in any manner whatsoever, and all Securities so delivered shall be
promptly cancelled by the Trustee. The Company may not issue new Securities to
replace Securities it has paid or delivered to the Trustee for cancellation or
that any Holder has converted pursuant to Article X. No Securities shall be
authenticated in lieu of or in exchange for any Securities cancelled as provided
in this Section, except as expressly permitted by this Indenture. All cancelled
Securities held by the Trustee shall be disposed of by the Trustee in accordance
with the Trustee’s customary procedure.

Section 2.11 Persons Deemed Owners. Prior to due presentment of a Security for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the person in whose name such Security is registered in
the records of the Registrar as the owner of such Security for the purpose of
receiving payment of principal of the Security or the payment of any Redemption
Price, Purchase Price or Fundamental Change Purchase Price in respect thereof,
and interest thereon, for the purpose of conversion and for all other purposes
whatsoever, whether or not such Security be overdue, and neither the Company,
the Trustee nor any agent of the Company or the Trustee shall be affected by
notice to the contrary.



--------------------------------------------------------------------------------

Section 2.12 Global Securities. (a) Notwithstanding any other provisions of this
Indenture or the Securities, (A) transfers of a Global Security, in whole or in
part, shall be made only in accordance with Section 2.6(b) and
Section 2.12(a)(i), (B) transfers of a beneficial interest in a Global Security
for a Certificated Security shall comply with Section 2.6 and
Section 2.12(a)(ii) below, and (C) transfers of a Certificated Security shall
comply with Section 2.6 and Sections 2.12(a)(iii) and (iv) below.

(i) Transfer of Global Security. A Global Security may not be transferred, in
whole or in part, to any person other than the Depositary or one or more
nominees or any successor thereof, and no such transfer to any such other person
may be registered; provided that this clause (i) shall not prohibit any transfer
of a Security that is issued in exchange for a Global Security but is not itself
a Global Security. No transfer of a Security to any person shall be effective
under this Indenture or the Securities unless and until such Security has been
registered in the name of such person. Nothing in this Section 2.12(a)(i) shall
prohibit or render ineffective any transfer of a beneficial interest in a Global
Security effected in accordance with the other provisions of this
Section 2.12(a).

(ii) Restrictions on Transfer of a Beneficial Interest in a Global Security for
a Certificated Security. A beneficial interest in a Global Security may not be
exchanged for a Certificated Security except upon the circumstances contemplated
in Section 2.12(b)(1) below and additionally, upon satisfaction of the
requirements set forth below. Upon receipt by the Trustee of a transfer of a
beneficial interest in a Global Security in accordance with Applicable
Procedures for a Certificated Security in the form satisfactory to the Trustee,
together with written instructions to the Trustee to make, or direct the
Registrar to make, an adjustment on its books and records with respect to such
Global Security to reflect a decrease in the aggregate principal amount of the
Securities represented by the Global Security, such instructions to contain
information regarding the Depositary account to be credited with such decrease,
the Trustee shall cause, or direct the Registrar to cause, in accordance with
the standing instructions and procedures existing between the Depositary and the
Registrar, the aggregate principal amount of the Securities represented by the
Global Security to be decreased by the aggregate principal amount of the
Certificated Security to be issued, shall issue such Certificated Security and
shall debit or cause to be debited to the account of the person specified in
such instructions a beneficial interest in the Global Security equal to the
principal amount of the Certificated Security so issued.

(iii) Transfer and Exchange of Certificated Securities. When Certificated
Securities are presented to the Registrar with a request:

(A) to register the transfer of such Certificated Securities; or

(B) to exchange such Certificated Securities for an equal principal amount of
Certificated Securities of other authorized denominations,

the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Certificated Securities surrendered for transfer or exchange shall be
duly endorsed or



--------------------------------------------------------------------------------

accompanied by a written instrument of transfer in form reasonably satisfactory
to the Company and the Registrar, duly executed by the Holder thereof or his
attorney duly authorized in writing.

(iv) Restrictions on Transfer of a Certificated Security for a Beneficial
Interest in a Global Security. A Certificated Security may not be exchanged for
a beneficial interest in a Global Security except upon satisfaction of the
requirements set forth below.

Upon receipt by the Trustee of a Certificated Security, duly endorsed or
accompanied by appropriate instruments of transfer, in form satisfactory to the
Trustee, together with written instructions directing the Trustee to make, or to
direct the Registrar to make, an adjustment on its books and records with
respect to such Global Security to reflect an increase in the aggregate
principal amount of the Securities represented by the Global Security, such
instructions to contain information regarding the Depositary account to be
credited with such increase, then the Trustee shall cancel such Certificated
Security and cause, or direct the Registrar to cause, in accordance with the
standing instructions and procedures existing between the Depositary and the
Registrar, the aggregate principal amount of Securities represented by the
Global Security to be increased by the aggregate principal amount of the
Certificated Security to be exchanged, and shall credit or cause to be credited
to the account of the person specified in such instructions a beneficial
interest in the Global Security equal to the principal amount of the
Certificated Security so cancelled. If no Global Securities are then
outstanding, the Company shall issue and the Trustee shall authenticate, upon
written order of the Company in the form of an Officers’ Certificate, a new
Global Security in the appropriate principal amount.

(b) The provisions of clauses (1), (2), (3) and (4) below shall apply only to
Global Securities:

 

  (1) Notwithstanding any other provisions of this Indenture or the Securities,
a Global Security shall not be exchanged in whole or in part for a Security
registered in the name of any person other than the Depositary or one or more
nominees or any successor thereof, provided that a Global Security may be
exchanged for Securities registered in the names of any person designated by the
Depositary in the event that (i) the Depositary has notified the Company that it
is unwilling or unable to continue as Depositary for such Global Security or
such Depositary has ceased to be a “clearing agency” registered under the
Exchange Act, and a successor Depositary is not appointed by the Company within
90 days, or (ii) an Event of Default has occurred and is continuing with respect
to the Securities. Any Global Security exchanged pursuant to clause (i) above
shall be so exchanged in whole and not in part, and any Global Security
exchanged pursuant to clause (ii) above may be exchanged in whole or from time
to time in part as directed by the Depositary. Any Security issued in exchange
for a Global Security or any portion thereof shall be a Global Security;
provided that any such Security so issued that is registered in the name of a
person other than the Depositary or a nominee thereof shall not be a Global
Security and shall be deemed a Certificated Security.



--------------------------------------------------------------------------------

  (2) Securities issued in exchange for a Global Security or any portion thereof
shall be issued in definitive, fully registered form, without interest coupons,
shall have an aggregate principal amount equal to that of such Global Security
or portion thereof to be so exchanged, shall be registered in such names and be
in such authorized denominations as the Depositary shall designate and shall
bear the applicable legends provided for herein. Any Global Security to be
exchanged in whole shall be surrendered by the Depositary to the Trustee, as
Registrar. With regard to any Global Security to be exchanged in part, either
such Global Security shall be so surrendered for exchange or, if the Trustee is
acting as custodian for the Depositary or its nominee with respect to such
Global Security, the principal amount thereof shall be reduced, by an amount
equal to the portion thereof to be so exchanged, by means of an appropriate
adjustment made on the records of the Trustee. Upon any such surrender or
adjustment, the Trustee shall authenticate and deliver the Security issuable on
such exchange to or upon the order of the Depositary or an authorized
representative thereof.

 

  (3) Subject to the provisions of clause (5) below, the registered Holder may
grant proxies and otherwise authorize any person, including Agent Members (as
defined below) and persons that may hold interests through Agent Members, to
take any action which a holder is entitled to take under this Indenture or the
Securities.

 

  (4) In the event of the occurrence of any of the events specified in
clause (1) above, the Company will promptly make available to the Trustee a
reasonable supply of Certificated Securities in definitive, fully registered
form, without interest coupons.

 

  (5) Neither any members of, or participants in, the Depositary (collectively,
the “Agent Members”) nor any other persons on whose behalf Agent Members may act
shall have any rights under this Indenture with respect to any Global Security
registered in the name of the Depositary or any nominee thereof, or under any
such Global Security, and the Depositary or such nominee, as the case may be,
may be treated by the Company, the Trustee and any agent of the Company or the
Trustee as the absolute owner and holder of such Global Security for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or such nominee, as the case may be, or impair, as between the
Depositary, its Agent Members and any other person on whose behalf an Agent
Member may act, the operation of customary practices of such persons governing
the exercise of the rights of a holder of any Security.

Section 2.13 CUSIP Numbers. The Company may issue the Securities with one or
more “CUSIP” numbers (if then generally in use), and, if so, the Trustee shall
use “CUSIP” numbers in notices of redemption as a convenience to Holders;
provided that any such



--------------------------------------------------------------------------------

notice may state that no representation is made as to the correctness of such
numbers either as printed on the Securities or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Securities, and any such redemption shall not be affected
by any defect in or omission of such numbers. The Company will promptly notify
the Trustee in writing of any change in the CUSIP numbers.

ARTICLE III

REDEMPTION AND PURCHASES

Section 3.1 Company’s Right to Redeem; Notices to Trustee. The Company, at its
option, may redeem the Securities in accordance with the provisions of Section 5
of the Securities. If the Company elects to redeem Securities pursuant to
Section 5 of the Securities, it shall notify the Trustee in writing of the
Redemption Date, the principal amount of Securities to be redeemed and the
Redemption Price. The Company shall give the notice to the Trustee provided for
in Section 3.3 by a Company Order, at least 45 days before the Redemption Date
(unless a shorter notice shall be satisfactory to the Trustee).

Section 3.2 Selection of Securities to Be Redeemed. If less than all the
Securities are to be redeemed, unless the procedures of the Depositary provide
otherwise, the Trustee shall select the Securities to be redeemed by lot, on a
pro rata basis or by another method the Trustee considers fair and appropriate
(so long as such method is not prohibited by the rules of any stock exchange on
which the Securities are then listed). The Trustee shall make the selection at
least 30 days but not more than 60 days before the Redemption Date from
outstanding Securities not previously called for redemption. The Trustee may
select for redemption portions of the principal amount of Securities that have
denominations larger than $1,000. Securities and portions of Securities that the
Trustee selects shall be in principal amounts of $1,000 or an integral multiple
of $1,000. Provisions of this Indenture that apply to Securities called for
redemption also apply to portions of Securities called for redemption. The
Trustee shall notify the Company promptly of the Securities or portions of the
Securities to be redeemed. If any Security selected for partial redemption is
converted in part before termination of the conversion right with respect to the
portion of the Security so selected, the converted portion of such Security
shall be deemed (so far as may be) to be the portion selected for redemption.
Securities, which have been converted during a selection of Securities to be
redeemed, may be treated by the Trustee as outstanding for the purpose of such
selection.

Section 3.3 Notice of Redemption. At least 30 days but not more than 60 days
before a Redemption Date, the Company shall mail a notice of redemption by
first-class mail, postage prepaid, to each Holder of Securities to be redeemed.
The notice shall identify the Securities to be redeemed and shall state:

(1) the Redemption Date;

(2) the Redemption Price;

(3) the Conversion Rate;



--------------------------------------------------------------------------------

(4) the name and address of the Paying Agent and Conversion Agent;

(5) that Securities called for redemption may be converted at any time before
the close of business on the date that is two (2) Business Days prior to the
Redemption Date;

(6) that Holders who want to convert their Securities must satisfy the
requirements set forth in Section 8 of the Securities;

(7) that Securities called for redemption must be surrendered to the Paying
Agent at least two (2) Business Days prior to the Redemption Date to collect the
Redemption Price;

(8) if fewer than all of the outstanding Securities are to be redeemed, the
certificate numbers, if any, and principal amounts of the particular Securities
to be redeemed;

(9) that, unless the Company defaults in making payment of such Redemption
Price, interest (including contingent interest), if any, on Securities called
for redemption will cease to accrue on and after the Redemption Date; and

(10) the CUSIP number(s) of the Securities.

At the Company’s expense and written request, the Trustee shall give the notice
of redemption in the Company’s name, provided that the Company makes such
request at least three Business Days prior to the date by which such notice of
redemption must be given to Holders in accordance with this Section 3.3.

Section 3.4 Effect of Notice of Redemption. Once notice of redemption is given,
Securities called for redemption become due and payable on the Redemption Date
and at the Redemption Price stated in the notice except for Securities which are
converted in accordance with the terms of this Indenture.

Section 3.5 Deposit of Redemption Price. Prior to 10:00 a.m. (New York City
time), on the Redemption Date, the Company shall deposit with the Paying Agent
(or if the Company or a Subsidiary or an Affiliate of either of them is the
Paying Agent, shall segregate and hold in trust) money sufficient to pay the
Redemption Price of all Securities to be redeemed on that date other than
Securities or portions of Securities called for redemption which on or prior
thereto have been delivered by the Company to the Trustee for cancellation or
have been converted. The Paying Agent shall as promptly as practicable return to
the Company any money not required for that purpose because of conversion of
Securities pursuant to Article X. If such money is then held by the Company in
trust and is not required for such purpose it shall be discharged from such
trust.

Section 3.6 Securities Redeemed in Part. Upon surrender of a Security that is
redeemed in part, the Company shall execute and the Trustee shall authenticate
and deliver to the Holder a new Security in an authorized denomination equal in
principal amount to the unredeemed portion of the Security surrendered.

Section 3.7 Purchase of Securities by the Company at Option of the Holder.
(a) General. Securities shall be purchased by the Company pursuant to Section 6
of the Securities at the option of the Holder on December 15, 2011, December 15,
2016 and



--------------------------------------------------------------------------------

December 15, 2021 (each, a “Purchase Date”), at the principal amount plus
accrued and unpaid interest, if any, on such Purchase Date (the “Purchase
Price”). Purchases of Securities hereunder shall be made, at the option of the
Holder thereof, upon:

 

  (1) delivery to the Paying Agent by the Holder of a written notice of purchase
(a “Purchase Notice”) during the period beginning at any time from the opening
of business on the date that is 20 Business Days prior to the relevant Purchase
Date until the close of business on the last Business Day prior to such Purchase
Date stating:

 

  (A) the certificate number of the Security which the Holder will deliver to be
purchased or the appropriate Depositary procedures if Certificated Securities
have not been issued,

 

  (B) the portion of the principal amount of the Security which the Holder will
deliver to be purchased, which portion must be in principal amounts of $1,000 or
an integral multiple thereof, and

 

  (C) that such Security shall be purchased by the Company as of the Purchase
Date pursuant to the terms and conditions specified in Section 6 of the
Securities and in this Indenture; and

 

  (2) delivery of such Security to the Paying Agent prior to, on or after the
Purchase Date (together with all necessary endorsements) at the offices of the
Paying Agent, such delivery being a condition to receipt by the Holder of the
Purchase Price therefor; provided, however, that such Purchase Price shall be so
paid pursuant to this Section 3.7 only if the Security so delivered to the
Paying Agent shall conform in all respects to the description thereof in the
related Purchase Notice, as determined by the Company.

The Company shall purchase from the Holder thereof, pursuant to this
Section 3.7, a portion of a Security, only if the principal amount of such
portion is $1,000 or an integral multiple of $1,000. Provisions of this
Indenture that apply to the purchase of all of a Security also apply to the
purchase of such portion of such Security.

Any purchase by the Company contemplated pursuant to the provisions of this
Section 3.7 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Purchase Date and the
time of delivery of the Security.

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Purchase Notice contemplated by this Section 3.7(a) shall have
the right to withdraw such Purchase Notice at any time prior to the close of
business two Business Days prior to the Purchase Date by delivery of a written
notice of withdrawal to the Paying Agent in accordance with Section 3.9.



--------------------------------------------------------------------------------

The Paying Agent shall promptly notify the Company of the receipt by it of any
Purchase Notice or written notice of withdrawal thereof.

(b) Purchase with Cash. The Purchase Price of Securities in respect of which a
Purchase Notice pursuant to Section 3.7(a) has been given, or a specified
percentage thereof, shall be paid by the Company with U.S. legal tender (“cash”)
equal to the aggregate Purchase Price of such Securities. The Company Notice, as
provided in Section 3.7(c), shall be sent to Holders not less than 20 Business
Days prior to such Purchase Date (the “Company Notice Date”).

(c) Company Notice. In connection with any purchase of Securities pursuant to
Section 6 of the Securities, the Company shall give notice to Holders setting
forth information specified in this Section 3.7(c) (the “Company Notice”).

Each Company Notice shall include a form of Purchase Notice to be completed by a
Holder and shall state:

(i) the Purchase Price and the Conversion Rate;

(ii) the name and address of the Paying Agent and the Conversion Agent;

(iii) that Securities as to which a Purchase Notice has been given may be
converted if they are otherwise convertible only in accordance with Article X
hereof and Section 8 of the Securities if the applicable Purchase Notice has
been withdrawn in accordance with the terms of this Indenture;

(iv) that Securities must be surrendered to the Paying Agent to collect payment;

(v) that the Purchase Price for any security as to which a Purchase Notice has
been given and not withdrawn will be paid promptly following the later of the
Purchase Date and the time of surrender of such Security as described in (iv);

(vi) the procedures the Holder must follow to exercise its put rights under this
Section 3.7 and a brief description of those rights;

(vii) briefly, the conversion rights of the Securities;

(viii) the procedures for withdrawing a Purchase Notice (including, without
limitation, for a conditional withdrawal pursuant to the terms of Section 3.9);

(ix) that, unless the Company defaults in making payment on Securities for which
a Purchase Notice has been submitted, interest, if any, on such Securities will
cease to accrue on the Purchase Date; and

(x) the CUSIP number of the Securities.



--------------------------------------------------------------------------------

At the Company’s expense and written request, the Trustee shall give such
Company Notice in the Company’s name; provided, however, that, in all cases, the
text of such Company Notice shall be prepared by the Company and provided to the
Trustee at least 3 Business Days in advance of the Company Notice Date.

(d) Procedure upon Purchase. The Company shall deposit cash at the time and in
the manner as provided in Section 3.10, sufficient to pay the aggregate Purchase
Price of all Securities to be purchased pursuant to this Section 3.7. As soon as
practicable after the later of the Purchase Date and the time of surrender of
the Security, the Company shall deliver to each Holder entitled to receive
shares, if any, of Common Stock through the Paying Agent, a certificate for the
number of full shares, if any, of Common Stock issuable in payment of the
Purchase Price and cash in lieu of any fractional interests. The person in whose
name the certificate for the shares of Common Stock is registered shall be
treated as a holder of record of Common Stock on the Business Day following the
date of delivery of such certificate as described in the previous sentence. No
payment or adjustment will be made for dividends on the shares of Common Stock
the record date for which occurred on or prior to the Purchase Date.

(e) Taxes. If a Holder of a purchased Security is paid in shares of Common
Stock, the Company shall pay any documentary, stamp or similar issue or transfer
tax due on such issue of Common Stock. However, the Holder shall pay any such
tax which is due because the Holder requests the Common Stock to be issued in a
name other than the Holder’s name. The Paying Agent may refuse to deliver the
certificates representing the shares of Common Stock being issued in a name
other than the Holder’s name until the Paying Agent receives a sum sufficient to
pay any tax which will be due because the shares of Common Stock are to be
issued in a name other than the Holder’s name. Nothing herein shall preclude any
income tax withholding required by law or regulations.

Section 3.8 Purchase of Securities at Option of the Holder upon a Fundamental
Change. (a) If a Fundamental Change occurs, the Securities not previously
purchased by the Company shall be purchased by the Company, at the option of the
Holder thereof, at a purchase price specified in Section 6 of the Securities
(the “Fundamental Change Purchase Price”), as of the date that is 45 days after
the date of the notice of Fundamental Change delivered by the Company (the
“Fundamental Change Purchase Date”), subject to satisfaction by or on behalf of
the Holder of the requirements set forth in Section 3.8(c).

If there shall have occurred a Fundamental Change pursuant to clause (i) or
(ii) of the definition thereof set forth in this Section 3.8(a), that occurs on
or prior to December 20, 2011 pursuant to which 10% or more of the consideration
for the Common Stock (other than cash payments for fractional shares and cash
payments made in respect of dissenters’ appraisal rights) in such Fundamental
Change transaction consists of cash or Securities (or other property) that are
not traded or scheduled to be traded immediately following such transaction on a
U.S. national securities exchange or the NASDAQ Global Select Market, the
Company will pay on the Fundamental Change Purchase Date a Make-Whole Premium to
the Holders of the Securities in addition to the Fundamental Change Purchase
Price. The Make-Whole Premium will also be paid on the Fundamental Change
Purchase Date to the Holders of the Securities who convert their Securities on
or after the date on which the Company has given a notice to all Holders of
Securities in accordance with Section 3.8(b) hereof and on or before the
Fundamental Change Purchase Date.



--------------------------------------------------------------------------------

The “Make-Whole Premium” will be determined by reference to the table below and
is based on the date on which the Fundamental Change becomes effective (the
“Effective Date”) and the price (the “Stock Price”) paid per share of Common
Stock in the transaction constituting the Fundamental Change. If the holders of
Common Stock receive only cash in the transaction, the Stock Price shall be the
cash amount paid per share of Common Stock. Otherwise, the Stock Price shall be
equal to the average Closing Price per share of Common Stock over the five
Trading Day period ending on the Trading Day immediately preceding the Effective
Date.

The following table shows what the Make-Whole Premium would be for each
hypothetical Stock Price and Effective Date set forth below, expressed as the
number of additional shares to be issuable per $1,000 of the principal amount of
the Securities.

Make-Whole Premium Upon a Fundamental Change

STOCK PRICE

 

EFFECTIVE DATE    $40.19    $45.00    $50.00    $54.26    $60.00    $65.00   
$70.00    $75.00    $80.00    $90.00    $100.00    $110.00    $120.00

20-Dec-06

   6.45    5.01    3.95    3.24    2.54    2.17    1.81    1.56    1.36    1.06
   0.86    0.73    0.62

15-Dec-07

   6.45    4.80    3.67    2.95    2.30    1.88    1.52    1.33    1.11    0.86
   0.69    0.58    0.49

15-Dec-08

   6.45    4.56    3.34    2.68    2.01    1.55    1.25    1.04    0.85    0.65
   0.52    0.43    0.37

15-Dec-09

   6.45    4.27    3.07    2.32    1.58    1.12    0.91    0.69    0.58    0.41
   0.32    0.26    0.22

15-Dec-10

   6.45    4.17    2.66    1.71    1.01    0.66    0.41    0.27    0.20    0.12
   0.09    0.08    0.07

15-Dec-11

   6.45    3.79    1.57    0.00    0.00    0.00    0.00    0.00    0.00    0.00
   0.00    0.00    0.00

The Make-Whole Premiums set forth above are based upon a Stock Price of $40.19
at the time of the initial offer of the Securities on December 14, 2006 and an
initial conversion price of $54.26.

The actual Stock Price and Effective Date may not be set forth on the table, in
which case:

(i) If the actual Stock Price on the Effective Date is between two Stock Prices
on the table or the actual Effective Date is between two Effective Dates on the
table, the Make-Whole Premium will be determined by a straight-line
interpolation between the Make-Whole Premiums set forth for the two Stock Prices
and the two Effective Dates on the table based on a 365-day year, as applicable;

(ii) If the Stock Price on the Effective Date exceeds $120.00 per share (subject
to adjustment described below), no Make-Whole Premium will be paid; and

(iii) If the Stock Price on the Effective Date is less than $40.19 per share
(subject to adjustment described below), no Make-Whole Premium will be paid.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event will the Conversion Rate exceed
24.881 per $1,000 principal amount of the Securities, subject to adjustments in
the same manner as set forth in Article X.

The Stock Prices set forth in the first column of the table above will be
adjusted as of any date on which the Conversion Rate is adjusted. The adjusted
Stock Prices will equal the Stock Prices applicable immediately prior to such
adjustment multiplied by a fraction, the numerator of which is the Conversion
Rate immediately prior to the adjustment giving rise to the Stock Price
adjustment and the denominator of which is the Conversion Rate so adjusted.

The Company shall pay the Fundamental Change Purchase Price and/or Make-Whole
Premium in cash or, in the case of the Make-Whole Premium, the same form of
consideration used to pay for the shares of Common Stock in connection with the
transaction constituting the Fundamental Change.

If the Company pays the Make-Whole Premium in the same form of consideration
used to pay for the shares of Common Stock in connection with the transaction
constituting the Fundamental Change, the value of the consideration to be
delivered in respect of the Make-Whole Premium will be calculated as follows:

(i) securities that are traded on a United States national securities exchange
or approved for quotation on the NASDAQ Global Select Market or any similar
system of automated dissemination of quotations of securities prices will be
valued based on the average Closing Price, over the ten Trading Day period
ending on the Trading Day immediately preceding the Fundamental Change Purchase
Date;

(ii) other securities, assets or property (other than cash) will be valued based
on 98% of the average of the fair market value of such securities, assets or
property (other than cash) as determined by two independent nationally
recognized investment banks selected by the Company; and

(iii) 100% of any cash.

Whenever in this Indenture or Schedule A annexed hereto there is a reference, in
any context, to the principal of any Security as of any time, such reference
shall be deemed to include reference to the Fundamental Change Purchase Price in
respect to such Security to the extent that such Fundamental Change Purchase
Price is, was or would be so payable at such time, plus any applicable
Make-Whole Premium, and express mention of the Fundamental Change Purchase Price
in any provision of this Indenture shall not be construed as excluding the
Fundamental Change Purchase Price in those provisions of this Indenture when
such express mention is not made.

A “Fundamental Change” shall be deemed to have occurred at such time after the
Securities are originally issued as any of the following events shall occur:

(i) any person acquires beneficial ownership, directly or indirectly, through a
purchase, merger or other acquisition transaction or series of transactions, of
shares of the Company’s Capital Stock entitling the person to exercise 50% or
more of the total voting power of all shares of the Company’s Capital Stock that
are entitled to vote generally in elections of directors, other than an
acquisition by the Company, any of its Subsidiaries or any of its employee
benefit plans; or



--------------------------------------------------------------------------------

(ii) the Company merges or consolidates with or into any other person, any
merger of another person into the Company, or the Company conveys, sells,
transfers or leases all or substantially all of its assets to another person,
other than any transaction:

(A) that does not result in any reclassification, conversion, exchange or
cancellation of outstanding shares of the Company’s Capital Stock, or

(B) pursuant to which the holders of Common Stock immediately prior to the
transaction have the entitlement to exercise, directly or indirectly, 50% or
more of the total voting power of all shares of Capital Stock entitled to vote
generally in the election of directors of the continuing or surviving
corporation immediately after the transaction, or

(C) which is effected solely to change the Company’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding shares of the Common Stock solely into shares of common stock of the
surviving entity; or

(iii) any time the Company’s Continuing Directors do not constitute a majority
of the Board of Directors of the Company (or, if applicable, a successor
corporation to the Company); or

(iv) a Termination of Trading.

A “Termination of Trading” will be deemed to have occurred if the Common Stock
(or other common stock into which the Securities are then convertible) is
neither listed for trading on a U.S. national securities exchange nor approved
for trading on the NASDAQ Stock Global Select Market.

Notwithstanding the foregoing provisions of this Section 3.8, a Fundamental
Change shall not be deemed to have occurred if 90% or more of the consideration
in a merger or consolidation otherwise constituting a Fundamental Change under
clause (ii) above consists of shares of common stock traded on a national
securities exchange or quoted on The NASDAQ Global Select Market (or will be so
traded or quoted immediately following the merger or consolidation) and as a
result of the merger or consolidation the Securities become convertible into
such common stock. For purposes of this Section 3.8, (x) whether a person is a
“beneficial owner” shall be determined in accordance with Rule 13d-3 under the
Exchange Act and (y) “person” includes any syndicate or group that would be
deemed to be a “person” under Section 13(d)(3) of the Exchange Act.

(b) No later than 30 days after the occurrence of a Fundamental Change, the
Company shall mail a written notice of the Fundamental Change by first-class
mail to the Trustee and to each Holder. The notice shall include a form of
written notice of purchase (the “Fundamental Change Purchase Notice”) to be
completed by the Holder and shall state:

 

  (1) briefly, the events causing a Fundamental Change and the date of such
Fundamental Change;



--------------------------------------------------------------------------------

  (2) the date by which the Fundamental Change Purchase Notice pursuant to this
Section 3.8 must be given;

 

  (3) the Fundamental Change Purchase Date;

 

  (4) the Fundamental Change Purchase Price;

 

  (5) the name and address of the Paying Agent and the Conversion Agent;

 

  (6) the Conversion Rate and any adjustments thereto;

 

  (7) that the Securities as to which a Fundamental Change Purchase Notice has
been given may be converted if they are otherwise convertible pursuant to
Article X hereof only if the Fundamental Change Purchase Notice has been
withdrawn in accordance with the terms of this Indenture;

 

  (8) that the Securities must be surrendered to the Paying Agent to collect
payment;

 

  (9) that the Fundamental Change Purchase Price for any Security as to which a
Fundamental Change Purchase Notice has been duly given and not withdrawn will be
paid promptly following the later of the Fundamental Change Purchase Date and
the time of surrender of such Security as described in (8);

 

  (10) briefly, the procedures the Holder must follow to exercise rights under
this Section 3.8;

 

  (11) briefly, the conversion rights, if any, of the Securities;

 

  (12) the procedures for withdrawing a Fundamental Change Purchase Notice;

 

  (13) that, unless the Company defaults in making payment of such Fundamental
Change Purchase Price, interest, if any, on Securities surrendered for purchase
by the Company will cease to accrue on and after the Fundamental Change Purchase
Date; and

 

  (14) the CUSIP number(s) of the Securities.

(c) A Holder may exercise its rights specified in Section 3.8(a) upon delivery
of an Fundamental Change Purchase Notice to the Paying Agent at any time on or
prior to the 30th day after the date the Company delivers its written
Fundamental Change notice, stating:

 

  (1) the certificate number of the Security which the Holder will deliver to be
purchased;



--------------------------------------------------------------------------------

  (2) the portion of the principal amount of the Security which the Holder will
deliver to be purchased, which portion, if not the entire amount of the
Security, must be $1,000 or an integral multiple thereof; and

 

  (3) that such Security shall be purchased pursuant to the terms and conditions
specified in Section 6 of the Securities.

The delivery of such Security to the Paying Agent with the Fundamental Change
Purchase Notice (together with all necessary endorsements) at the offices of the
Paying Agent shall be a condition to the receipt by the Holder of the
Fundamental Change Purchase Price therefor; provided, however, that such
Fundamental Change Purchase Price shall be so paid pursuant to this Section 3.8
only if the Security so delivered to the Paying Agent shall conform in all
respects to the description thereof set forth in the related Fundamental Change
Purchase Notice.

The Company shall purchase from the Holder thereof, pursuant to this
Section 3.8, a portion of a Security only if the principal amount of such
portion is $1,000 or an integral multiple of $1,000. Provisions of this
Indenture that apply to the purchase of all of a Security also apply to the
purchase of such portion of such Security.

Any purchase by the Company contemplated pursuant to the provisions of this
Section 3.8 shall be consummated by the delivery of the consideration to be
received by the Holder on the Fundamental Change Purchase Date.

The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Purchase Notice.

Section 3.9 Effect of Purchase Notice or Fundamental Change Purchase Notice.
Upon receipt by the Paying Agent of the Purchase Notice or the Fundamental
Change Purchase Notice specified in Section 3.7(a) or Section 3.8(c), as
applicable, the Holder of the Security in respect of which such Purchase Notice
or Fundamental Change Purchase Notice, as the case may be, was given shall
(unless such Purchase Notice or Fundamental Change Purchase Notice, as the case
may be, is withdrawn as specified in the following two paragraphs) thereafter be
entitled to receive solely the Purchase Price or the Fundamental Change Purchase
Price, as the case may be, with respect to such Security. Such Purchase Price or
Fundamental Change Purchase Price shall be paid to such Holder, subject to
receipts of funds and/or securities by the Paying Agent, as soon as practicable
following the later of (x) the Purchase Date or the Fundamental Change Purchase
Date, as the case may be, with respect to such Security (provided the conditions
in Section 3.7(a) or Section 3.8(c), as applicable, have been satisfied) and
(y) the time of delivery of such Security to the Paying Agent by the Holder
thereof in the manner required by Section 3.7(a) or Section 3.8(c), as
applicable. Securities in respect of which a Purchase Notice or Fundamental
Change Purchase Notice has been given by the Holder thereof may not be converted
pursuant to Article X hereof on or after the date of the delivery of such
Purchase Notice or Fundamental Change Purchase Notice unless such Purchase
Notice or Fundamental Change Purchase Notice has first been validly withdrawn as
specified in the following two paragraphs.



--------------------------------------------------------------------------------

A Purchase Notice or Fundamental Change Purchase Notice may be withdrawn by
means of a written notice of withdrawal delivered to the office of the Paying
Agent in accordance with the Purchase Notice at any time prior to the close of
business two Business Days prior to the Purchase Date specifying:

 

  (1) the certificate number, if any, of the Security in respect of which such
notice of withdrawal is being submitted,

 

  (2) the principal amount of the Security with respect to which such notice of
withdrawal is being submitted, and

 

  (3) the principal amount, if any, of such Security which remains subject to
the original Purchase Notice or Fundamental Change Purchase Notice, as the case
may be, and which has been or will be delivered for purchase by the Company.

A written notice of withdrawal of a Purchase Notice must be in the form set
forth in the preceding paragraph.

There shall be no purchase of any Securities pursuant to Section 3.7 or 3.8 if
there has occurred (prior to, on or after, as the case may be, the giving, by
the Holders of such Securities, of the required Purchase Notice or Fundamental
Change Purchase Notice, as the case may be) and is continuing an Event of
Default (other than a default in the payment of the Purchase Price or
Fundamental Change Purchase Price, as the case may be, with respect to such
Securities). The Paying Agent will promptly return to the respective Holders
thereof any Securities (x) with respect to which a Purchase Notice or
Fundamental Change Purchase Notice, as the case may be, has been withdrawn in
compliance with this Indenture, or (y) held by it during the continuance of an
Event of Default (other than a default in the payment of the Purchase Price or
Fundamental Change Purchase Price, as the case may be, with respect to such
Securities) in which case, upon such return, the Purchase Notice or Fundamental
Change Purchase Notice with respect thereto shall be deemed to have been
withdrawn.

Section 3.10 Deposit of Purchase Price or Fundamental Change Purchase Price.
Prior to 10:00 a.m. (local time in the City of New York) on the Purchase Date or
the Fundamental Change Purchase Date, as the case may be, the Company shall
deposit with the Trustee or with the Paying Agent (or, if the Company or a
Subsidiary or an Affiliate of either of them is acting as the Paying Agent,
shall segregate and hold in trust as provided in Section 2.4) an amount of cash
(in immediately available funds if deposited on such Business Day) or Common
Stock, if permitted hereunder, sufficient to pay the aggregate Purchase Price or
Fundamental Change Purchase Price, as the case may be, of all the Securities or
portions thereof which are to be purchased as of the Purchase Date or
Fundamental Change Purchase Date, as the case may be.

Section 3.11 Securities Purchased in Part. Any Certificated Security which is to
be purchased only in part shall be surrendered at the office of the Paying Agent
(with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or such Holder’s attorney duly
authorized in writing) and the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Security, without service charge,
a new Security or Securities, of any authorized denomination as requested by
such Holder in aggregate principal amount equal to, and in exchange for, the
portion of the principal amount of the Security so surrendered which is not
purchased.



--------------------------------------------------------------------------------

Section 3.12 Covenant to Comply With Securities Laws Upon Purchase of
Securities. When complying with the provisions of Section 3.7 or 3.8 hereof
(provided that such offer or purchase constitutes an “issuer tender offer” for
purposes of Rule 13e-4 (which term, as used herein, includes any successor
provision thereto) under the Exchange Act at the time of such offer or
purchase), the Company shall (i) comply with Rule 13e- 4 and Rule 14e-1 (or any
successor provision) under the Exchange Act, (ii) file the related Schedule TO
(or any successor schedule, form or report) under the Exchange Act, and
(iii) otherwise comply with all Federal and state securities laws so as to
permit the rights and obligations under Sections 3.7 and 3.8 to be exercised in
the time and in the manner specified in Sections 3.7 and 3.8.

Section 3.13 Repayment to the Company. The Trustee and the Paying Agent shall
return to the Company any cash that remains unclaimed as provided in Section 12
of the Securities, together with interest or dividends, if any, thereon (subject
to the provisions of Section 7.1(f)), held by them for the payment of the
Purchase Price or Fundamental Change Purchase Price, as the case may be;
provided, however, that to the extent that the aggregate amount of cash
deposited by the Company pursuant to Section 3.10 exceeds the aggregate Purchase
Price or Fundamental Change Purchase Price, as the case may be, of the
Securities or portions thereof which the Company is obligated to purchase as of
the Purchase Date or Fundamental Change Purchase Date, as the case may be, then,
unless otherwise agreed in writing with the Company, promptly after the Business
Day following the Purchase Date or Fundamental Change Purchase Date, as the case
may be, the Trustee shall return any such excess to the Company together with
interest or dividends, if any, thereon (subject to the provisions of
Section 7.1(f)).

ARTICLE IV

COVENANTS

Section 4.1 Payment of Securities. The Company shall promptly make all payments
in respect of the Securities on the dates and in the manner provided in the
Securities or pursuant to this Indenture. Any amounts of cash or shares, if any,
of Common Stock to be given to the Trustee or Paying Agent, shall be deposited
with the Trustee or Paying Agent by 10:00 a.m. New York City time by the
Company. Principal amount, Redemption Price, Purchase Price, Fundamental Change
Purchase Price and interest, if any, shall be considered paid on the applicable
date due if on such date (or, in the case of a Purchase Price or Fundamental
Change Purchase Price, on the Business Day following the applicable Purchase
Date or Fundamental Change Purchase Date, as the case may be) the Trustee or the
Paying Agent holds, in accordance with this Indenture, cash or securities, if
permitted hereunder, sufficient to pay all such amounts then due.

Section 4.2 SEC and Other Reports. The Company shall file with the Trustee,
within 15 days after it files such annual and quarterly reports, information,
documents and other reports with the SEC, copies of its annual report and of the
information, documents and other reports (or copies of such portions of any of
the foregoing as the SEC may by rules and regulations prescribe)



--------------------------------------------------------------------------------

which the Company is required to file with the SEC pursuant to Section 13 or
15(d) of the Exchange Act. In the event the Company is at any time no longer
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, it shall continue to provide the Trustee with reports containing
substantially the same information as would have been required to be filed with
the SEC had the Company continued to have been subject to such reporting
requirements. In such event, such reports shall be provided at the times the
Company would have been required to provide reports had it continued to have
been subject to such reporting requirements. The Company also shall comply with
the other provisions of TIA Section 314(a). Delivery of such reports,
information and documents to the Trustee is for informational purposes only and
the Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely conclusively on Officers’
Certificates).

Section 4.3 Compliance Certificate. The Company shall deliver to the Trustee
within 105 days after the end of each fiscal year of the Company (beginning with
the fiscal year ending on January 31, 2007) an Officers’ Certificate, stating
whether or not to the best knowledge of the signers thereof, the Company is in
default in the performance and observance of any of the terms, provisions and
conditions of this Indenture (without regard to any period of grace or
requirement of notice provided hereunder) and if the Company shall be in
default, specifying all such defaults and the nature and status thereof of which
they may have knowledge.

Section 4.4 Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.

Section 4.5 Maintenance of Office or Agency. The Company will maintain in the
Borough of Manhattan, the City of New York, an office or agency of the Trustee,
Registrar, Paying Agent and Conversion Agent where Securities may be presented
or surrendered for payment, where Securities may be surrendered for registration
of transfer, exchange, purchase, redemption or conversion and where notices and
demands to or upon the Company in respect of the Securities and this Indenture
may be served. The office of U.S. Bank National Association, 100 Wall Street,
Suite 1600, New York, New York 10005 (Attention: Corporate Trust Services),
shall initially be such office or agency for all of the aforesaid purposes. The
Company shall give prompt written notice to the Trustee of the location, and of
any change in the location, of any such office or agency (other than a change in
the location of the office of the Trustee). If at any time the Company shall
fail to maintain any such required office or agency or shall fail to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the address of the Trustee set forth in
Section 11.2.

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in the Borough of
Manhattan, the City of New York, for such purposes.



--------------------------------------------------------------------------------

Section 4.6 Delivery of Certain Information. At any time when the Company is not
subject to Section 13 or 15(d) of the Exchange Act, upon the request of a Holder
or any beneficial owner of Securities or holder or beneficial owner of shares of
Common Stock issued upon conversion thereof, or in accordance with
Section 3.8(c), the Company will promptly furnish or cause to be furnished
Rule 144A Information (as defined below) to such Holder or any beneficial owner
of Securities or holder or beneficial owner of shares of Common Stock, or to a
prospective purchaser of any such security designated by any such holder, as the
case may be, to the extent required to permit compliance by such Holder or
holder with Rule 144A under the Securities Act in connection with the resale of
any such security. “Rule 144A Information” shall be such information as is
specified pursuant to Rule 144A(d)(4) under the Securities Act. Whether a person
is a beneficial owner shall be determined by the Company to the Company’s
reasonable satisfaction.

Section 4.7 Calculation of Original Issue Discount. The Company and each Holder
will be deemed to have agreed (i) that for United States federal income tax
purposes the Securities will be treated as indebtedness subject to the Treasury
regulations governing contingent payment debt instruments, (ii) that the Holders
will report original issue discount and interest on the Securities in accordance
with the Company’s determination of both the “comparable yield” and the
“projected payment schedule” and (iii) to be bound by the Company’s application
of the Treasury regulations that govern contingent payment debt instruments. For
this purpose, the “comparable yield” for the Securities is 6.875% compounded
semi-annually and the “projected payment schedule” is attached as Schedule A
hereto. The Company shall file with the Trustee no later than the end of each
calendar year or at any other time as the Trustee may request (i) a written
notice specifying the amount of original issue discount (including daily rates
and accrual periods) accrued on outstanding Securities as of the end of such
year and (ii) such other specific information relating to such original issue
discount as may then be relevant under the Internal Revenue Code of 1986, as
amended from time to time.

ARTICLE V

SUCCESSOR CORPORATION

Section 5.1 When Company May Merge or Transfer Assets. The Company shall not, in
a single transaction or a series of related transactions, consolidate with or
merge with or into any other person or convey, transfer, sell or lease its
properties and assets substantially as an entirety to any person, or permit any
person to consolidate with or merge into the Company, unless:

(a) either (1) the Company shall be the continuing corporation or (2) the person
(if other than the Company) formed by such consolidation or into which the
Company is merged or the person which acquires by conveyance, transfer or lease
the properties and assets of the Company substantially as an entirety (i) shall
be a corporation, limited liability company, partnership or trust organized and
validly existing under the laws of the United States or any State thereof or the
District of Columbia and (ii) shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, in form reasonably
satisfactory to the Trustee, all of the obligations of the Company under the
Securities and this Indenture;



--------------------------------------------------------------------------------

(b) immediately after giving effect to such transaction, no Event of Default,
and no event that, after notice or lapse of time or both, would become an Event
of Default, shall have occurred and be continuing; and

(c) the Company or such successor person shall have delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that such
consolidation, merger, conveyance, transfer, sale or lease and, if a
supplemental indenture is required in connection with such transaction, such
supplemental indenture, comply with this Article V and that all conditions
precedent herein provided for relating to such transaction have been satisfied.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise) of the properties and assets of one or more Subsidiaries (other than
to the Company or another Subsidiary), which, if such assets were owned by the
Company, would constitute all or substantially all of the properties and assets
of the Company, shall be deemed to be the transfer of all or substantially all
of the properties and assets of the Company.

The successor person formed by such consolidation or into which the Company is
merged or the successor person to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Company under this Indenture with the same effect as if such
successor had been named as the Company herein; and thereafter, except in the
case of a lease and obligations the Company may have under a supplemental
indenture pursuant to Section 10.14, the Company shall be discharged from all
obligations and covenants under this Indenture and the Securities. Subject to
Section 9.6, the Company, the Trustee and the successor person shall enter into
a supplemental indenture to evidence the succession and substitution of such
successor person and such discharge and release of the Company.

ARTICLE VI

DEFAULTS AND REMEDIES

Section 6.1 Events of Default. An “Event of Default” occurs if:

(1) the Company defaults in the payment of the principal amount plus accrued and
unpaid interest (including contingent interest, if any) on any Security when the
same becomes due and payable at its Stated Maturity, upon redemption, upon
declaration, when due for purchase by the Company or otherwise;

(2) the Company defaults in the payment of any interest (including contingent
interest if then payable) when due and payable, and continuance of such default
for a period of 30 days;

(3) the Company fails to deliver the cash and shares, if any, of Common Stock
upon an appropriate election by Holders to convert the Securities, and
continuance of such default for a period of 10 days;

(4) the Company fails to provide timely notice of any Fundamental Change in
accordance with Section 3.8(b);



--------------------------------------------------------------------------------

(5) the Company fails to comply in any material respect with any of its
agreements or covenants in the Securities or this Indenture (other than those
referred to in clause (1), (2), (3) or (4) above) and such failure continues for
60 days after receipt by the Company of a Notice of Default;

(6) a default under any credit agreement, mortgage, indenture or instrument
under which there may be issued or by which there may be secured or evidenced
any indebtedness for money borrowed by the Company or any Material Subsidiary of
the Company (or the payment of which is guaranteed by the Company or any of its
Material Subsidiaries), whether such indebtedness or guarantee exists on the
date of this Indenture or is created thereafter, which default (i) is caused by
a failure to pay when due any principal of such indebtedness within the grace
period provided for in such indebtedness (which failure continues beyond any
applicable grace period) (a “Payment Default”) or (ii) results in the
acceleration of such indebtedness prior to its express maturity (without such
acceleration being rescinded or annulled) and, in each case, the principal
amount of such indebtedness, together with the principal amount of any other
such indebtedness under which there is a Payment Default or the maturity of
which has been so accelerated, aggregates $30,000,000 or more and such Payment
Default is not cured or such acceleration is not annulled within 30 days after
receipt by the Company of a Notice of Default; or

(7) a final, non-appealable judgment or final, non-appealable judgments (other
than any judgment as to which a reputable insurance company has accepted full
liability) for the payment of money are entered by a court or courts of
competent jurisdiction against the Company or any Material Subsidiaries of the
Company and remain unstayed, unbonded or undischarged for a period (during which
execution shall not be effectively stayed) of 60 days, provided that the
aggregate amount of all such judgments exceeds $30,000,000; or

(8) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization or
other similar law or (B) a decree or order adjudging the Company as bankrupt or
insolvent, or approving as properly filed a petition by one or more persons
other than the Company seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under any applicable federal or
state law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official for the Company or for any substantial
part of its property, or ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order for relief or any such other
decree or order unstayed and in effect for a period of 90 consecutive days; or

(9) the commencement by the Company or any Material Subsidiary of the Company of
a case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated bankrupt or insolvent, or the consent by it to the
entry of a decree or order for relief in respect of the Company or any Material
Subsidiary of the Company in a case or proceeding under any applicable federal
or state bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, or
the filing by it of a petition or answer or consent seeking reorganization or
relief under any applicable federal or state law, or the consent by it to the
filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee,



--------------------------------------------------------------------------------

sequestrator or similar official of the Company or any Material Subsidiary of
the Company or of any substantial part of its property, or the making by it of
an assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as they become due, or the taking of
corporate action by the Company or by any Material Subsidiary of the Company in
furtherance of any such action.

Notwithstanding the foregoing, at the election of the Company, the sole remedy
for an Event of Default specified in Section 6.1(4) relating to the failure by
the Company to comply with Section 4.2 (the “Company’s Filing Obligations”) and
for any failure by the Company to comply with the requirements of
Section 314(a)(1) of the TIA, shall for the first 60 days after the occurrence
of such an Event of Default consist exclusively of the right to receive an
extension fee on the Securities at an annual rate equal to 0.25% of the
principal amount of the Securities. This extension fee will accrue on all
outstanding Securities from and including the date on which an Event of Default
relating to a failure to comply with the Company’s Filing Obligations or the
failure to comply with the requirements of Section 314(a)(1) of the TIA first
occurs up to but not including the 60th day thereafter (or such earlier date on
which the Event of Default relating to such obligations shall have been cured or
waived pursuant to Section 6.4). On such 60th day (or earlier, if such Event of
Default is cured or waived pursuant to Section 6.4 prior to such 60th day), such
extension fee will cease to accrue and, if such Event of Default has not been
cured or waived pursuant to Section 6.4 prior to such 60th day, then the Trustee
or the holders of not less than 25% in principal amount of the Securities may
declare the principal of and accrued and unpaid interest on all such Securities
to be due and payable immediately. This provision shall not affect the rights of
Holders in the event of the occurrence of any other Event of Default. If the
Company elects to pay the extension fee as the sole remedy for an Event of
Default specified in Section 6.1(4) relating to the failure by the Company to
comply with the Company’s Filing Obligations and for any failure by the Company
to comply with the requirements of Section 314(a)(1) of the TIA, the Company
shall notify, in the manner provided for in Section 11.2, the Holders and the
Trustee of such election at any time on or before the close of business on the
date on which such Event of Default first occurs. If the extension fee is
payable under this Section 6.1, the Company shall deliver to the Trustee an
Officer’s Certificate to that effect stating the date on which the extension fee
is payable. Unless and until a Responsible Officer receives at the Corporate
Trust Office such a certificate, the Trustee may assume without inquiry that no
extension fee is payable. If the extension fee has been paid by the Company
directly to the Persons entitled to them, the Company shall deliver to the
Trustee a certificate setting forth the particulars of such payment. To make
such election, the Company must deliver notice to the Trustee for Holders prior
to the day any such Event of Default occurs. In the event that the Company does
not elect to pay the extension fee upon an Event of Default in accordance with
this paragraph, the Securities will be subject to acceleration as provided
herein.

A Default under clause (5) and (6) above is not an Event of Default until the
Trustee notifies the Company, or the Holders of at least 25% in aggregate
principal amount of the Securities at the time outstanding notify the Company
and the Trustee, of the Default and the Company does not cure such Default (and
such Default is not waived) within the time specified in clause (5) above after
actual receipt of such notice. Any such notice must specify the Default, demand
that it be remedied and state that such notice is a “Notice of Default”.



--------------------------------------------------------------------------------

The Company shall deliver to the Trustee, within 30 days after it becomes aware
of the occurrence thereof, written notice of any event which with the giving of
notice or the lapse of time, or both, would mature into a Event of Default under
clause (4), (5), (6), (7) or (8) above, its status and what action the Company
is taking or proposes to take with respect thereto.

Section 6.2 Acceleration. If an Event of Default (other than an Event of Default
specified in Section 6.1(8) or (9)) occurs and is continuing, the Trustee by
notice to the Company, or the Holders of at least 25% in aggregate principal
amount of the Securities at the time outstanding by notice to the Company and
the Trustee, may declare the principal amount plus accrued and unpaid interest,
if any, on all the Securities to be immediately due and payable. Upon such a
declaration, such accelerated amount shall be due and payable immediately. If an
Event of Default specified in Section 6.1(8) or (9) occurs and is continuing,
the principal amount plus accrued and unpaid interest, if any, on all the
Securities shall become and be immediately due and payable without any
declaration or other act on the part of the Trustee or any Securityholders. The
Holders of a majority in aggregate principal amount of the Securities at the
time outstanding, by written notice to the Trustee (and without notice to any
other Securityholder) may rescind an acceleration and its consequences if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default have been cured or waived except nonpayment of the principal
amount plus accrued and unpaid interest, if any, that have become due solely as
a result of acceleration and if all amounts due to the Trustee under Section 7.7
have been paid. No such rescission shall affect any subsequent Default or impair
any right consequent thereto.

Section 6.3 Other Remedies. If an Event of Default occurs and is continuing, the
Trustee may pursue any available remedy to collect the payment of the principal
amount plus accrued and unpaid interest, if any, on the Securities or to enforce
the performance of any provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if the Trustee does not possess any
of the Securities or does not produce any of the Securities in the proceeding. A
delay or omission by the Trustee or any Securityholder in exercising any right
or remedy accruing upon an Event of Default shall not impair the right or remedy
or constitute a waiver of, or acquiescence in, the Event of Default. No remedy
is exclusive of any other remedy. All available remedies are cumulative.

Section 6.4 Waiver of Past Defaults. The Holders of a majority in aggregate
principal amount of the Securities at the time outstanding, by notice to the
Trustee (and without notice to any other Securityholder), may waive an existing
Default and its consequences except (a) an Event of Default described in
Section 6.1(1), (2), or (3) or (b) a Default in respect of a provision that
under Section 9.2 cannot be amended without the consent of each Securityholder
affected. When a Default is waived, it is deemed cured, but no such waiver shall
extend to any subsequent or other Default or impair any consequent right. This
Section 6.4 shall be in lieu of Section 316(a)(1)(B) of the TIA and such
Section 316(a)(1)(B) is hereby expressly excluded from this Indenture, as
permitted by the TIA.

Section 6.5 Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities at the time outstanding may direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or of



--------------------------------------------------------------------------------

exercising any trust or power conferred on the Trustee. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture or that
the Trustee determines in good faith is unduly prejudicial to the rights of
other Securityholders or would involve the Trustee’s personal liability unless
the Trustee is offered indemnity satisfactory to it. This Section 6.5 shall be
in lieu of Section 316(a)(1)(A) of the TIA and such Section 316(a)(1)(A) is
hereby expressly excluded from this Indenture, as permitted by the TIA.

Section 6.6 Limitation on Suits. A Securityholder may not pursue any remedy with
respect to this Indenture or the Securities unless:

(1) the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;

(2) the Holders of at least 25% in aggregate principal amount of the Securities
at the time outstanding make a written request to the Trustee to pursue the
remedy;

(3) such Holder or Holders offer to the Trustee security or indemnity reasonably
satisfactory to the Trustee against any loss, liability or expense;

(4) the Trustee does not comply with the request within 60 days after receipt of
such notice, request and offer of security or indemnity; and

(5) the Holders of a majority in aggregate principal amount of the Securities at
the time outstanding do not give the Trustee a direction inconsistent with the
request during such 60-day period.

A Securityholder may not use this Indenture to prejudice the rights of any other
Securityholder or to obtain a preference or priority over any other
Securityholder.

Section 6.7 Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder to receive payment of the
principal amount of the Securities plus accrued and unpaid interest in respect
of the Securities held by such Holder, on or after the respective due dates
expressed in the Securities or any Redemption Date, and to convert the
Securities in accordance with Article X, or to bring suit for the enforcement of
any such payment on or after such respective dates or the right to convert,
shall not be impaired or affected adversely without the consent of such Holder.

Section 6.8 Collection Suit by Trustee. If an Event of Default described in
Section 6.1(1) occurs and is continuing, the Trustee may recover judgment in its
own name and as trustee of an express trust against the Company for the whole
amount owing with respect to the Securities and the amounts provided for in
Section 7.7.

Section 6.9 Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
any other obligor upon the Securities or the property of the Company or of such
other obligor or their creditors, the Trustee (irrespective of whether the
principal amount of the Securities plus accrued and unpaid interest in respect
of the Securities shall then be due and payable as



--------------------------------------------------------------------------------

therein expressed or by declaration or otherwise and irrespective of whether the
Trustee shall have made any demand on the Company for the payment of any such
amount) shall be entitled and empowered, by intervention in such proceeding or
otherwise,

(a) to file and prove a claim for the whole amount of the principal amount of
the Securities plus accrued and unpaid interest and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel or any other
amounts due the Trustee under Section 7.7) and of the Holders allowed in such
judicial proceeding, and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or similar official in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due to it
for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.7.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

Section 6.10 Priorities. If the Trustee collects any money pursuant to this
Article VI, it shall pay out the money in the following order:

FIRST: to the Trustee for amounts due under Section 7.7;

SECOND: to Securityholders for amounts due and unpaid on the Securities for the
principal amount of the Securities plus accrued and unpaid interest, ratably,
without preference or priority of any kind, according to such amounts due and
payable on the Securities; and

THIRD: the balance, if any, to the Company.

The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section 6.10. At least 15 days before such
record date, the Trustee shall mail to each Securityholder and the Company a
notice that states the record date, the payment date and the amount to be paid.

Section 6.11 Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Indenture or in any suit against the Trustee for any action
taken or omitted by it as Trustee, a court in its discretion may require the
filing by any party litigant (other than the Trustee) in the suit of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees and expenses,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a



--------------------------------------------------------------------------------

Holder pursuant to Section 6.7 or a suit by Holders of more than 10% in
aggregate principal amount of the Securities at the time outstanding. This
Section 6.11 shall be in lieu of Section 315(e) of the TIA and such
Section 315(e) is hereby expressly excluded from this Indenture, as permitted by
the TIA.

Section 6.12 Waiver of Stay, Extension or Usury Laws. The Company covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury or other law wherever enacted, now or at
any time hereafter in force, which would prohibit or forgive the Company from
paying all or any portion of the principal amount of the Securities plus accrued
and unpaid interest or any interest on such amounts, as contemplated herein, or
which may affect the covenants or the performance of this Indenture; and the
Company (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

ARTICLE VII

TRUSTEE

Section 7.1 Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise the rights and powers vested in it by
this Indenture and use the same degree of care and skill in its exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

(b) Except during the continuance of an Event of Default:

 

  (1) the Trustee need perform only those duties that are specifically set forth
in this Indenture and no duties shall be inferred or implied; and

 

  (2) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture, but in case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture, but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein. This Section 7.1(b) shall be in lieu
of Section 315(a) of the TIA and such Section 315(a) is hereby expressly
excluded from this Indenture, as permitted by the TIA.

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

 

  (1) this paragraph (c) does not limit the effect of paragraph (b) of this
Section 7.1;



--------------------------------------------------------------------------------

  (2) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

  (3) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.5.

Subparagraphs (c)(1), (2) and (3) shall be in lieu of Sections 315(d)(1),
315(d)(2) and 315(d)(3) of the TIA and such Sections 315(d)(1), 315(d)(2) and
315(d)(3) are hereby expressly excluded from this Indenture, as permitted by the
TIA.

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b), (c) and (e) of this Section 7.1.

(e) The Trustee may refuse to perform any duty or exercise any right or power or
extend or risk its own funds or otherwise incur any financial liability unless
it receives indemnity satisfactory to it against any loss, liability or expense.

(f) Money held by the Trustee in trust hereunder need not be segregated from
other funds except to the extent required by law. The Trustee (acting in any
capacity hereunder) shall be under no liability for interest on any money
received by it hereunder unless otherwise agreed in writing with the Company.

Section 7.2 Rights of Trustee. Subject to its duties and responsibilities under
the TIA (as modified by Section 7.1),

(a) the Trustee may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

(b) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate;

(c) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;

(d) the Trustee shall not be liable for any action taken, suffered, or omitted
to be taken by it in good faith which it believes to be authorized or within its
rights or powers conferred under this Indenture;

(e) the Trustee may consult with counsel selected by it and any advice or
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or suffered or omitted by it hereunder in good faith
and in accordance with such advice or Opinion of Counsel;



--------------------------------------------------------------------------------

(f) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Trustee security or indemnity satisfactory to
it against the costs, expenses and liabilities which may be incurred therein or
thereby;

(g) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a board resolution;

(h) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
reasonable discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company during business hours and without
material interruption to operations of the Company, personally or by agent or
attorney at the sole cost of the Company and shall incur no liability or
additional liability of any kind by reason of such inquiry or investigation;

(i) the Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Securities and this Indenture;

(j) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other person employed to act
hereunder;

(k) the Trustee may request that the Company deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate may be signed by any person authorized to sign an Officers’
Certificate, including any person specified as so authorized in any such
certificate previously delivered and not superseded; and

(l) in no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

Section 7.3 Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or its Affiliates with the same rights it would have if it
were not Trustee. Any Paying Agent, Registrar, Conversion Agent or co-registrar
may do the same with like rights. However, the Trustee must comply with Sections
7.10 and 7.11.



--------------------------------------------------------------------------------

Section 7.4 Trustee’s Disclaimer. The Trustee makes no representation as to the
validity or adequacy of this Indenture or the Securities, it shall not be
accountable for the Company’s use or application of the proceeds from the
Securities, it shall not be responsible for any statement in the registration
statement for the Securities under the Securities Act or in any offering
document for the Securities, the Indenture or the Securities (other than its
certificate of authentication), or the determination as to which beneficial
owners are entitled to receive any notices hereunder.

Section 7.5 Notice of Defaults. If a Default occurs and if it is known to the
Trustee, the Trustee shall give to each Holder notice of the Default within 60
days after it occurs or, if later, within 15 days after it is known to the
Trustee, unless such Default shall have been cured or waived before the giving
of such notice. Notwithstanding the preceding sentence, except in the case of a
Default described in Section 6.1(1) or (2), the Trustee may withhold the notice
if and so long as a committee of its Responsible Officers in good faith
determines that withholding the notice is in the interests of Securityholders.
The second sentence of this Section 7.5 shall be in lieu of the proviso to
Section 315(b) of the TIA and such proviso is hereby expressly excluded from
this Indenture, as permitted by the TIA. The Trustee shall not be deemed to have
knowledge of a Default unless a Responsible Officer of the Trustee has received
written notice of such Default.

Section 7.6 Reports by Trustee to Holders. Within 60 days after each May 15
beginning with the May 15 following the date of this Indenture, the Trustee
shall mail to each Securityholder a brief report dated as of such May 15 that
complies with TIA Section 313(a), if required by such Section 313(a). The
Trustee also shall comply with TIA Section 313(b).

A copy of each report at the time of its mailing to Securityholders shall be
filed with the SEC and each securities exchange, if any, on which the Securities
are listed. The Company agrees to promptly notify the Trustee in writing
whenever the Securities become listed on any securities exchange and of any
delisting thereof.

Section 7.7 Compensation and Indemnity. The Company agrees:

(a) to pay to the Trustee from time to time such compensation as the Company and
the Trustee shall from time to time agree in writing for all services rendered
by it hereunder (which compensation shall not be limited (to the extent
permitted by law) by any provision of law in regard to the compensation of a
trustee of an express trust);

(b) to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses, advances and disbursements of its agents and counsel), except any such
expense, disbursement or advance as may be caused by its negligence or willful
misconduct; and

(c) to indemnify the Trustee or any predecessor Trustee and their agents for,
and to hold them harmless against, any loss, damage, claim, liability, cost or
expense (including attorney’s fees and expenses, and taxes (other than taxes
based upon, measured by



--------------------------------------------------------------------------------

or determined by the income of the Trustee)) incurred without negligence or
willful misconduct on its part, arising out of or in connection with the
acceptance or administration of this trust, including the costs and expenses of
defending itself against any claim (whether asserted by the Company or any
Holder or any other person) or liability in connection with the exercise or
performance of any of its powers or duties hereunder.

To secure the Company’s payment obligations in this Section 7.7, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay the principal amount,
plus accrued and unpaid interest on particular Securities.

The Company’s payment obligations pursuant to this Section 7.7 shall survive the
discharge of this Indenture and the resignation or removal of the Trustee. When
the Trustee incurs expenses after the occurrence of a Default specified in
Section 6.1(8) or (9), the expenses including the reasonable charges and
expenses of its counsel, are intended to constitute expenses of administration
under any Bankruptcy Law.

Section 7.8 Replacement of Trustee. The Trustee may resign by so notifying the
Company; provided, however, no such resignation shall be effective until a
successor Trustee has accepted its appointment pursuant to this Section 7.8. The
Holders of a majority in aggregate principal amount of the Securities at the
time outstanding may remove the Trustee by so notifying the Trustee and the
Company. The Company shall remove the Trustee if:

 

  (1) the Trustee fails to comply with Section 7.10;

 

  (2) the Trustee is adjudged bankrupt or insolvent;

 

  (3) a receiver or public officer takes charge of the Trustee or its property;
or

 

  (4) the Trustee otherwise becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint, by resolution of its
Board of Directors, a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company satisfactory in form and substance to the
retiring Trustee and the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Securityholders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.7.

If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of a majority in aggregate principal amount of the Securities at the time
outstanding may petition any court of competent jurisdiction at the expense of
the Company for the appointment of a successor Trustee.



--------------------------------------------------------------------------------

If the Trustee fails to comply with Section 7.10, any Securityholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

Section 7.9 Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation, the resulting, surviving or
transferee corporation without any further act shall be the successor Trustee.

Section 7.10 Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of TIA Sections 310(a)(1) and 310(b). The Trustee (or
its parent holding company) shall have a combined capital and surplus of at
least $50,000,000 as set forth in its most recent published annual report of
condition. Nothing herein contained shall prevent the Trustee from filing with
the Commission the application referred to in the penultimate paragraph of TIA
Section 310(b).

Section 7.11 Preferential Collection of Claims Against Company. The Trustee
shall comply with TIA Section 311(a), excluding any creditor relationship listed
in TIA Section 311(b). A Trustee who has resigned or been removed shall be
subject to TIA Section 311(a) to the extent indicated therein.

ARTICLE VIII

DISCHARGE OF INDENTURE

Section 8.1 Discharge of Liability on Securities. When (i) the Company delivers
to the Trustee all outstanding Securities (other than Securities replaced or
repaid pursuant to Section 2.7) for cancellation or (ii) all outstanding
Securities have become due and payable and the Company deposits with the Trustee
cash (and/or, as permitted by this Indenture, shares of Common Stock) sufficient
to pay all amounts due and owing on all outstanding Securities (other than
Securities replaced pursuant to Section 2.7), and if in either case the Company
pays all other sums payable hereunder by the Company, then this Indenture shall,
subject to Section 7.7, cease to be of further effect. The Trustee shall join in
the execution of a document prepared by the Company acknowledging satisfaction
and discharge of this Indenture on demand of the Company accompanied by an
Officers’ Certificate and Opinion of Counsel and at the cost and expense of the
Company.

Section 8.2 Repayment to the Company. The Trustee and the Paying Agent shall
return to the Company upon written request any money or securities held by them
for the payment of any amount with respect to the Securities that remains
unclaimed for two years, subject to applicable unclaimed property law. After
return to the Company, Holders entitled to the money or securities must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another person and the Trustee and the Paying Agent
shall have no further liability to the Securityholders with respect to such
money or securities for that period commencing after the return thereof.



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENTS

Section 9.1 Without Consent of Holders. The Company and the Trustee may amend
this Indenture or the Securities without the consent of any Securityholder:

(1) to cure any ambiguity, omission, defect or inconsistency provided that such
modification or amendment does not materially and adversely affect the interests
of the holders of the Securities;

(2) to provide for the assumption of the Company’s obligations under this
Indenture by a successor upon any merger, consolidation or asset transfer
permitted under this Indenture;

(3) to make any changes that the Company and the Trustee may deem necessary or
desirable, provided such amendment or modification does not materially and
adversely affect the interests of the holders of the Securities;

(4) to comply with Article V or Section 10.14;

(5) to secure the Company’s obligations or add any guarantee under the
Securities and this Indenture;

(6) to add Events of Default with respect to the Securities;

(7) to add to the Company’s covenants for the benefit of the Securityholders or
to surrender any right or power conferred upon the Company;

(8) to make any change necessary for the registration of the Securities under
the Securities Act or to comply with the TIA, or any amendment thereto, or to
comply with any requirement of the SEC in connection with the qualification of
the Indenture under the TIA, provided that such modification or amendment does
not materially and adversely affect the interests of the holders of the
Securities; or

(9) to provide for uncertificated Securities in addition to or in place of
certificated Securities or to provide for bearer Securities.

Section 9.2 With Consent of Holders. With the written consent of the Holders of
at least a majority in aggregate principal amount of the Securities at the time
outstanding, the Company and the Trustee may amend this Indenture or the
Securities. However, without the consent of each Securityholder affected, an
amendment to this Indenture or the Securities may not:

(1) reduce the interest rate or the rate of accrual of interest (including
contingent interest) referred to in paragraph 1 of the Securities or change the
time for payment of interest thereon;



--------------------------------------------------------------------------------

(2) reduce the principal amount of or extend the Stated Maturity of any
Security;

(3) reduce the calculation of the value of the Securities to which reference is
made in determining whether contingent interest will be paid on the Securities,
or change the method by which this value is calculated;

(4) reduce the Redemption Price, Purchase Price or Fundamental Change Purchase
Price of any Security or change the time at which the Securities may or must be
redeemed or repurchased;

(5) make any payments on the Securities payable in currency other than as stated
in the Security;

(6) make any change in the percentage of the principal amount of Securities
necessary to waive compliance with the provisions of Section 6.4, Section 6.7 or
this Section 9.2, except to increase any percentage set forth therein;

(7) make any change that adversely affects the right to convert any Security in
accordance with the terms thereof and this Indenture;

(8) make any change that adversely affects the right to require the Company to
purchase the Securities in accordance with the terms thereof and this Indenture;

(9) impair a Holder’s right to institute suit for the enforcement of any payment
on the Securities;

(10) waive a continuing Default or Event of Default regarding any payment on the
Securities; or

(11) make any change that adversely effects the Holders’ rights under
Section 3.7, Section 3.8 or Article X.

It shall not be necessary for the consent of the Holders under this Section 9.2
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.

After an amendment under this Section 9.2 becomes effective, the Company shall
mail to each Holder a notice briefly describing the amendment.

Section 9.3 Compliance with Trust Indenture Act. Every supplemental indenture
executed pursuant to this Article shall comply with the TIA.

Section 9.4 Revocation and Effect of Consents, Waivers and Actions. Until an
amendment, waiver or other action by Holders becomes effective, a consent
thereto by a Holder of a Security hereunder is a continuing consent by the
Holder and every subsequent



--------------------------------------------------------------------------------

Holder of that Security or portion of the Security that evidences the same
obligation as the consenting Holder’s Security, even if notation of the consent,
waiver or action is not made on the Security. However, any such Holder or
subsequent Holder may revoke the consent, waiver or action as to such Holder’s
Security or portion of the Security if the Trustee receives the notice of
revocation before the date the amendment, waiver or action becomes effective.
After an amendment, waiver or action becomes effective, it shall bind every
Securityholder.

Section 9.5 Notation on or Exchange of Securities. Securities authenticated and
delivered after the execution of any supplemental indenture pursuant to this
Article may, and shall if required by the Trustee, bear a notation in form
approved by the Trustee and the Company as to any matter provided for in such
supplemental indenture. If the Company shall so determine, new Securities so
modified as to conform, in the opinion of the Trustee and the Board of
Directors, to any such supplemental indenture may be prepared and executed by
the Company and authenticated and delivered by the Trustee in exchange for
outstanding Securities.

Section 9.6 Trustee to Sign Supplemental Indentures. The Trustee shall sign any
supplemental indenture authorized pursuant to this Article IX if the amendment
contained therein does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. If it does, the Trustee may, but need not, sign such
supplemental indenture. In signing such supplemental indenture the Trustee shall
receive, and (subject to the provisions of Section 7.1) shall be fully protected
in relying upon, an Officers’ Certificate and an Opinion of Counsel stating that
such amendment is authorized or permitted by this Indenture.

Section 9.7 Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Holder of Securities theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.

ARTICLE X

CONVERSIONS

Section 10.1 Conversion Privilege and Consideration. (a) A Holder of a Security
may convert such Security into cash and shares, if any, of Common Stock at any
time during the period stated in Section 8 of the Securities. The cash and
number of shares, if any, of Common Stock issuable upon conversion of a Security
per $1,000 of principal amount thereof (the “Conversion Rate”) shall be that set
forth in Section 8 of the Securities, subject to adjustment as herein set forth.
The Company shall publish the information on the Company’s web site or through
such other public medium as the Company may use at that time and notify the
Trustee and the Holders of the date on which the Securities first become
convertible and the date on which the Securities first cease to be convertible
(and, if the Securities cease to be convertible at any time or from time to
time, of the first date thereafter on which the Securities again become
convertible or cease to be convertible), which notification shall set forth the
calculations on which such determination was made.



--------------------------------------------------------------------------------

A Holder may convert a portion of the principal amount of a Security if the
portion converted is in a $1,000 principal amount or an integral multiple of
$1,000. Provisions of this Indenture that apply to conversion of all of a
Security also apply to conversion of a portion of a Security.

In the event that the Ex-Dividend Time (as defined below) (or in the case of a
subdivision, combination or reclassification, the effective date with respect
thereto) with respect to a dividend, subdivision, combination or
reclassification to which Section 10.6(1), (2), (3) or (4) applies occurs during
the period applicable for calculating “Average Sale Price” pursuant to the
definition in Section 10.7 below, “Average Sale Price” shall be calculated for
such period in a manner determined by the Board of Directors to reflect the
impact of such dividend, subdivision, combination or reclassification on the
Last Reported Sale Price of the shares of Common Stock during such period.

“Time of Determination” means the time and date of the earlier of (i) the
determination of stockholders entitled to receive rights, warrants or options or
a distribution, in each case, to which Section 10.7 or 10.8 applies and (ii) the
time (“Ex-Dividend Time”) immediately prior to the commencement of “ex-dividend”
trading for such rights, warrants or options or distribution on The NASDAQ
Global Select Market or such other U.S. national or regional exchange or market
on which the shares of Common Stock are then listed or quoted.

(b) Subject to Section 10.1(a), a Holder upon conversion will receive, in
respect of each $1,000 initial principal amount of Securities, cash in an amount
(the “Principal Return”) equal to the lesser of (1) $1,000 or (2) the Conversion
Value; and a number of shares of Common Stock (the “Net Share Amount”) equal to
the sum of the Daily Share Amounts for each of the ten consecutive Trading Days
in the Applicable Conversion Reference Period; provided, however, that the
Company will pay cash in lieu of fractional shares otherwise issuable upon
conversion of the Securities. Settlement will occur on the third Business Day
following the final day of the Applicable Conversion Reference Period.

The “Applicable Conversion Reference Period” means:

(1) for Securities that are converted after the Company has specified a
Redemption Date, the ten consecutive Trading Days beginning on the third Trading
Day following the Redemption Date (in the case of a partial redemption, this
clause applies only to those Securities which would be actually redeemed);

(2) for Securities that are converted after June 15, 2026, the ten consecutive
trading days beginning on the third Scheduled Trading Day following the Stated
Maturity; or

(3) in all other cases, the ten consecutive Trading Days beginning on the third
Trading Day following the conversion date of the Holder’s conversion of a
Security (the “Conversion Date”).

The “Conversion Value” is equal to (1) the applicable Conversion Rate,
multiplied by (2) the average of the Sale Prices of Common Stock on each of the
ten consecutive Trading Days in the Applicable Conversion Reference Period.



--------------------------------------------------------------------------------

The “Daily Share Amount” for each day in the Applicable Conversion Reference
Period is equal to the greater of:

(1) zero; or

(2) a number of shares determined by the following formula:

 

(Sale Price on that Trading Day x applicable Conversion Rate) - $1,000

10 x Sale Price on that Trading Day

“Trading Day” means a day during which trading in the Common Stock generally
occurs and a Sale Price for the Common Stock is provided on the NASDAQ Global
Select Market or, if the Common Stock is not listed on the NASDAQ Global Select
Market, on the principal other United States national or regional securities
exchange on which the Common Stock is then listed or, if the Common Stock is not
listed on a United States national or regional securities exchange, on the
principal other market on which the Common Stock is then traded.

Section 10.2 Conversion Procedure. To convert a Security a Holder must satisfy
the requirements in Section 8 of the Securities. The first Business Day on which
the Holder satisfies all those requirements and submits such Holder’s Securities
for conversion is the conversion date (the “Conversion Date”).

As soon as practicable after the Conversion Date, the Company shall deliver to
the Holder, through the Conversion Agent, cash and a certificate for the number
of full shares, if any, of Common Stock issuable upon the conversion or exchange
and additional cash in lieu of any fractional share determined pursuant to
Section 10.3. The person in whose name the certificate is registered shall be
treated as a shareholder of record as of the close of business on the Conversion
Date. Upon conversion of a Security in its entirety, such person shall no longer
be a Holder of such Security.

No payment or adjustment will be made for dividends on, or other distributions
with respect to, any shares of Common Stock except as provided in this
Article X. On conversion of a Security, except as provided below with respect to
interest payable on Securities or portions thereof converted after a Regular
Record Date, (x) that portion of accrued and unpaid interest on the converted
Securities attributable to the period from the most recent Interest Payment Date
through the Conversion Date and (y) that portion of accrued and unpaid
contingent interest, if any, shall not be cancelled, extinguished or forfeited,
but rather shall be deemed to be paid in full to the Holder thereof through
delivery of cash and shares, if any, of Common Stock (together with the cash
payment, if any, in lieu of fractional shares) for the Security being converted
pursuant to the provisions hereof. The Company will not adjust the conversion
rate to account for accrued interest, if any. If the Holder converts more than
one Security at the same time, the cash payment and the number of shares, if
any, of Common Stock issuable upon the conversion shall be based on the total
principal amount of the Securities converted.

The Securities or portions thereof surrendered for conversion during the period
from the close of business on any Regular Record Date to the opening of business
on the date on which such interest is payable shall (unless such Securities or
portions thereof



--------------------------------------------------------------------------------

have been called for redemption on a Redemption Date within such period) be
accompanied by payment to the Company or its order, by wire transfer, of an
amount equal to the interest payable on such interest payment date on the
principal amount of the Securities or portions thereof being surrendered for
conversion. However, no such payment need be made (1) if the Company has
specified a Redemption Date or a Fundamental Change Purchase Date that is after
a Regular Record Date and on or prior to the next Interest Payment Date or
(2) to the extent that any overdue interest exists at the time of conversion
with respect to such Debenture.

If the last day on which a Security may be converted is a Legal Holiday, the
Security may be surrendered on the next succeeding day that is not a Legal
Holiday.

Upon surrender of a Security that is converted in part, the Company shall
execute, and the Trustee shall authenticate and deliver to the Holder, a new
Security in an authorized denomination equal in principal amount to the
unconverted portion of the Security surrendered.

Section 10.3 Fractional Shares. The Company will not issue fractional shares of
Common Stock upon conversion of a Security. Instead, the Company will pay cash
based on the current market price for all fractional shares. The current market
value of a fractional share shall be determined, to the nearest 1/1,000th of a
share, by multiplying the Last Reported Sale Price on the last trading day
immediately prior to the Conversion Date, of a full share by the fractional
amount and rounding the product to the nearest whole cent. It is understood that
if a Holder elects to have more than one Security converted, the number of
shares of Common Stock shall be based on the aggregate principal amount of
Securities to be converted.

Section 10.4 Taxes on Conversion. If a Holder submits a Security for conversion,
the Company shall pay all stamp and all other duties, if any, which may be
imposed by the United States or any political subdivision thereof or taxing
authority thereof or therein with respect to the issuance of shares, if any, of
Common Stock upon the conversion. However, the Holder shall pay any such tax
which is due because the Holder requests the shares to be issued in a name other
than the Holder’s name. The Conversion Agent may refuse to deliver the
certificates representing the shares of Common Stock being issued in a name
other than the Holder’s name until the Conversion Agent receives a sum
sufficient to pay any tax which will be due because the shares are to be issued
in a name other than the Holder’s name. Nothing herein shall preclude any tax
withholding required by law or regulations.

Section 10.5 Company to Provide Stock. The Company shall, prior to issuance of
any Securities under this Article X, and from time to time as may be necessary,
reserve out of its authorized but unissued shares of Common Stock a sufficient
number of shares of Common Stock to permit the conversion of the Securities.

All shares, if any, of Common Stock delivered upon conversion of the Securities
shall be newly issued shares or treasury shares, shall be duly and validly
issued and fully paid and nonassessable, and shall be free from preemptive
rights and free of any lien or adverse claim. The Company will endeavor promptly
to comply with all federal and state securities laws regulating the offer and
delivery of shares, if any, of Common Stock upon conversion of Securities, if
any, and will list or cause to have quoted such shares of Common Stock on each
national securities exchange or in the over-the-counter market or such other
market on which the shares of Common Stock are then listed or quoted.



--------------------------------------------------------------------------------

Section 10.6 Adjustment for Change in Capital Stock. If, after the Issue Date of
the Securities, the Company:

(1) pays a dividend or makes another distribution to all holders of its Common
Stock payable exclusively in shares of its Common Stock;

(2) subdivides the outstanding shares of its Common Stock into a greater number
of shares of Common Stock;

(3) combines the outstanding shares of its Common Stock into a smaller number of
shares of Common Stock; or

(4) issues by reclassification of its Common Stock any shares of Capital Stock,

then the conversion privilege and the Conversion Rate in effect immediately
prior to such action shall be adjusted so that the Holder of a Security
thereafter converted may receive the number of shares of Capital Stock of the
Company which such Holder would have owned immediately following such action if
such Holder had converted the Security immediately prior to the record date for
such action.

The adjustment shall become effective immediately after the record date in the
case of a dividend or distribution and immediately after the effective date in
the case of a subdivision, combination or reclassification.

If after an adjustment a Holder of a Security upon conversion of such Security
may receive shares of two or more classes of Capital Stock of the Company, the
Conversion Rate shall thereafter be subject to adjustment upon the occurrence of
an action taken with respect to any such class of Capital Stock as is
contemplated by this Article X with respect to the shares of Common Stock, on
terms comparable to those applicable to shares of Common Stock in this
Article X.

Section 10.7 Adjustment for Rights Issue. Except as provided in Section 10.10,
if after the Issue Date of the Securities, the Company distributes any rights or
warrants to all or substantially all holders of shares of its Common Stock
entitling them to purchase shares of Common Stock at a price per share less than
the Average Sale Price as of the Time of Determination, unless the Holders of
Securities may participate in the distribution without conversion on a basis and
with the notice that the Company’s Board of Directors determines to be fair and
appropriate, the Conversion Rate shall be adjusted in accordance with the
formula:

 

R’ = R x

  

(O + N)

         (O + (N x P)/M)      

where:

 

R’    =    the adjusted Conversion Rate.



--------------------------------------------------------------------------------

R    =    the current Conversion Rate. O    =    the number of shares of Common
Stock outstanding on the record date for the distribution to which this
Section 10.7 is being applied. N    =    the number of additional shares of
Common Stock offered pursuant to the distribution. P    =    the offering price
per share of the additional shares. M    =    the Average Sale Price, minus, in
the case of (i) a distribution to which Section 10.6(4) applies or (ii) a
distribution to which Section 10.8 applies, for which, in each case, (x) the
record date shall occur on or before the record date for the distribution to
which this Section 10.7 applies and (y) the Ex-Dividend Time shall occur on or
after the date of the Time of Determination for the distribution to which this
Section 10.7 applies, the fair market value (on the record date for the
distribution to which this Section 10.7 applies) of the:

(1) Capital Stock of the Company distributed in respect of each share of Common
Stock in such Section 10.6(4) distribution; and

(2) the Company’s debt, securities or assets or certain rights, warrants or
options to purchase securities of the Company distributed in respect of each
share of Common Stock in such Section 10.8 distribution.

The Board of Directors of the Company shall determine fair market values for the
purposes of this Section 10.7, except as Section 10.8 otherwise provides in the
case of a Spin-off.

“Average Sale Price” means the average of the Last Reported Sales Prices of the
shares of Common Stock for the shorter of:

(i) 30 consecutive trading days ending on the last full trading day prior to the
Time of Determination with respect to the rights, warrants or options or
distribution in respect of which the Average Sale Price is being calculated;

(ii) the period (x) commencing on the date next succeeding the first public
announcement of (a) the issuance of rights, warrants or options or (b) the
distribution, in each case, in respect of which the Average Sale Price is being
calculated and (y) proceeding through the last full trading day prior to the
Time of Determination with respect to the rights, warrants or options or
distribution in respect of which the Average Sale Price is being calculated
(excluding days within such period, if any, which are not trading days); or

(iii) the period, if any, (x) commencing on the date next succeeding the
Ex-Dividend Time with respect to the next preceding (a) issuance of rights,
warrants or options or (b) distribution, in each case, for which an adjustment
is required by the provisions of Sections 10.7, 10.8 or 10.9 and (y) proceeding
through the last full trading day prior to the Time of Determination



--------------------------------------------------------------------------------

with respect to the rights, warrants or options or distribution in respect of
which the Average Sale Price is being calculated (excluding days within such
period, if any, which are not trading days).

In the event that the Ex-Dividend Time (or in the case of a subdivision,
combination or reclassification, the effective date with respect thereto) with
respect to a dividend, subdivision, or combination or reclassification to which
Section 10.6(1), (2), (3) or (4) applies occurs during the period applicable for
calculating “Average Sale Price” pursuant to the definition in the preceding
sentence, “Average Sale Price” shall be calculated for such period in a manner
determined by the Board of Directors of the Company to reflect the impact of
such dividend, subdivision, combination or reclassification on the Sales Price
of the shares of Common Stock during such period.

The adjustment shall become effective immediately after the record date for the
determination of shareholders entitled to receive the rights, warrants or
options to which this Section 10.7 applies. If all of the shares of Common Stock
subject to such rights, warrants or options have not been issued when such
rights, warrants or options expire, then the Conversion Rate shall promptly be
readjusted to the Conversion Rate which would then be in effect had the
adjustment upon the issuance of such rights, warrants or options been made on
the basis of the actual number of shares of Common Stock issued upon the
exercise of such rights, warrants or options.

No adjustment shall be made under this Section 10.7 if the application of the
formula stated above in this Section 10.7 would result in a value of R’ that is
equal to or less than the value of R.

Section 10.8 Adjustment for Other Distributions. Except as provided in
Section 10.10, if, after the Issue Date of the Securities, the Company
distributes to all holders of its shares of Common Stock any of its debt,
securities or assets or any rights, warrants or options to purchase securities
of the Company (including securities or cash, but excluding distributions of
Capital Stock referred to in Section 10.6 and distributions of rights, warrants
or options referred to in Section 10.7 and unless the Holders of Securities may
participate in the distribution without conversion, the Conversion Rate shall be
adjusted, subject to the provisions of the last paragraph of this Section 10.8,
in accordance with the formula:

 

R’ =

  

R x M

        

(M – F)

     

where:

 

R’    =    the adjusted Conversion Rate. R    =    the current Conversion Rate.
M    =    the Average Sale Price.



--------------------------------------------------------------------------------

F    =    the fair market value (on the record date for the distribution to
which this Section 10.8 applies) of the assets, securities, rights, warrants or
options to be distributed in respect of each share of Common Stock in the
distribution to which this Section 10.8 is being applied (including, in the case
of cash dividends or other cash distributions giving rise to an adjustment, all
such cash distributed concurrently).

Notwithstanding, in the event the Company distributes only cash, the Conversion
Rate will be adjusted by dividing the Conversion Rate, by a fraction, (1) the
numerator of which will be the Last Reported Sale Price per share of Common
Stock and (2) the denominator of which will be the Last Reported Sale Price per
share of Common Stock plus the amount of such distribution.

In the event the Company distributes shares of Capital Stock of a Subsidiary,
the Conversion Rate will be adjusted, if at all, based on the market value of
the Subsidiary stock so distributed relative to the market value of the Common
Stock, as discussed below. The Board of Directors of the Company shall determine
fair market values for the purposes of this Section 10.8, except that in respect
of a dividend or other distribution of shares of Capital Stock of any class or
series, or similar equity interests, of or relating to a Subsidiary or other
business unit of the Company (a “Spin-off”), the fair market value of the
securities to be distributed shall equal the average of the daily Last Reported
Sales Prices of those securities for the 20 consecutive trading days commencing
on and including the 21st day of trading of those securities after the
effectiveness of the Spin-off and the Average Sales Prices shall mean the
average of the Last Reported Sales Prices for Common Stock for the same
20 trading days. In the event, however, that an underwritten initial public
offering of the securities in the Spin-off occurs simultaneously with the
Spin-off, fair market value of the securities distributed in the Spin-off shall
mean the initial public offering price of such securities and the Average Sale
Price, for purposes of this sentence, shall mean the Last Reported Sales Price
for Common Stock on the same trading day.

The adjustment shall become effective immediately after the record date for the
determination of shareholders entitled to receive the distribution to which this
Section 10.8 applies, except that an adjustment related to a Spin-off shall
become effective at the earlier to occur of (i) 10 trading days after the
effective date of the Spin-off and (ii) the initial public offering of the
securities distributed in the Spin-off.

If, upon the date prior to the Ex-Dividend Time with respect to a cash dividend
on the shares of Common Stock, the aggregate amount of such cash dividend gives
rise to an adjustment of the Conversion Rate, then such cash dividend together
with all such other cash dividends and distributions shall, for purposes of
applying the formula set forth above in this Section 10.8, cause the value of
“F” to equal (y) the aggregate amount of such cash dividend and other cash
dividends and distributions, minus (z) the aggregate amount of all cash
dividends or other cash distributions during the preceding 365 days for which an
adjustment in the Conversion Rate was previously made.

In the event that, with respect to any distribution to which this Section 10.8
would otherwise apply, the difference “M-F” as defined in the above formula is
less than $1.00 or “F” is equal to or greater than “M”, then the adjustment
provided by this Section 10.8 shall not be made and in lieu thereof the
provisions of Section 10.14 shall apply to such distribution.



--------------------------------------------------------------------------------

Section 10.9 Adjustment for Self Tender Offer. If, after the Issue Date of the
Securities, the Company or any Subsidiary of the Company pays holders of Common
Stock in respect of a tender or exchange offer, other than an odd-lot offer by
the Company or any of its Subsidiaries, for Common Stock (excluding stock
options) consideration per share of Common Stock having a fair market value, as
determined in good faith by the Board of Directors of the Company, whose
determination shall be conclusive, in excess of the Market Price of the Common
Stock as of the first Business Day (the “Measurement Date”) next succeeding the
last Business Day tenders or exchanges may be made pursuant to the offer (the
“Expiration Time”), the Conversion Rate shall be increased so that the same
shall equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the effectiveness of the Conversion Rate adjustment
contemplated by this Section 10.9 by a fraction, the numerator of which shall be
the sum of (x) the fair market value of the aggregate consideration payable to
stockholders based on the acceptance of all shares validly tendered or exchanged
and not withdrawn as of the Expiration Time up to the maximum specified in the
tender or exchange offer (the “Purchased Shares”) and (y) the product of the
number of shares of Common Stock outstanding (less any Purchased Shares) at the
Expiration Time and the Last Reported Sale Price of a share of Common Stock on
the Measurement Date, and the denominator of which shall be the number of shares
of Common Stock outstanding (including any tendered or exchanged shares) at the
Expiration Time (including the Purchased Shares) multiplied by the Last Reported
Sale Price of one share of Common Stock on the Measurement Date. Such reduction
shall become effective immediately prior to the opening of business on the day
following the Measurement Date.

Section 10.10 When No Adjustment Required. No adjustment to the Conversion Rate
need be made as a result of:

(1) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
shares of Common Stock under any plan;

(2) upon the issuance of any shares of Common Stock, stock appreciation rights,
restricted stock units or options or rights to purchase shares of Common Stock
pursuant to any present or future employee, director or consultant benefit plan
or program of or assumed by the Company or any of its Subsidiaries; or

(3) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security outstanding
as of the date the Securities were first issued.

To the extent the Securities become convertible pursuant to this Article X in
whole or in part into cash, no adjustment need be made thereafter as to the
cash. Interest will not accrue on the cash.



--------------------------------------------------------------------------------

Section 10.11 Notice of Adjustment. Whenever the Conversion Rate is adjusted,
the Company shall promptly mail to Holders a notice of the adjustment. The
Company shall file with the Trustee and the Conversion Agent such notice briefly
stating the facts requiring the adjustment and the manner of computing it. The
certificate shall be conclusive evidence that the adjustment is correct. Neither
the Trustee nor any Conversion Agent shall be under any duty or responsibility
with respect to any such certificate except to exhibit the same to any Holder
desiring inspection thereof.

Section 10.12 Voluntary Increase. The Company from time to time may increase the
Conversion Rate by any amount at any time for at least 20 days, so long as the
increase is irrevocable during such period. Whenever the Conversion Rate is
increased, the Company shall mail to Securityholders and file with the Trustee
and the Conversion Agent a notice of the increase. The Company shall mail the
notice at least 15 days before the date the increased Conversion Rate takes
effect. The notice shall state the increased Conversion Rate and the period it
will be in effect. A voluntary increase of the Conversion Rate does not change
or adjust the Conversion Rate otherwise in effect for purposes of Section 10.6,
10.7, 10.8 or 10.9.

Section 10.13 Notice of Certain Transactions. If:

(1) the Company takes any action that would require an adjustment in the
Conversion Rate pursuant to Section 10.6, 10.7, 10.8 or 10.9 (unless no
adjustment is to occur pursuant to Section 10.10); or

(2) the Company takes any action that would require a supplemental indenture
pursuant to Section 10.14; or

(3) there is a liquidation or dissolution of the Company;

then the Company shall mail to Holders and file with the Trustee and the
Conversion Agent a notice stating the proposed record date for a dividend,
distribution or subdivision or the proposed effective date of a combination,
reclassification, consolidation, merger, binding share exchange, transfer,
liquidation or dissolution. The Company shall file and mail the notice at least
15 days before such date. Failure to file or mail the notice or any defect in it
shall not affect the validity of the transaction.

Section 10.14 Reorganization of Company; Special Distributions. (a) If the
Company is a party to a transaction subject to Section 5.1 (other than a sale of
all or substantially all of the assets of the Company in a transaction in which
the holders of shares of Common Stock immediately prior to such transaction do
not receive securities, cash or other assets of the Company or any other person)
or a merger or binding share exchange which reclassifies or changes its
outstanding shares of Common Stock, the person obligated to deliver securities,
cash or other assets upon conversion of Securities shall enter into a
supplemental indenture.

(b) The Company or the successor or purchasing person, as the case may be, shall
execute with the Trustee a supplemental indenture (which shall comply with the
TIA as in force at the date of execution of such supplemental indenture, if such
supplemental indenture is then required to so comply) providing for the
conversion and settlement of the Securities as set forth in this Indenture. Such
supplemental indenture shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the



--------------------------------------------------------------------------------

adjustments provided for in this Article X. If, in the case of any such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance, the stock or other securities and assets
receivable thereupon by a holder of Common Stock includes shares of stock or
other securities and assets of a corporation other than the successor or
purchasing corporation, as the case may be, in such reclassification, change,
merger, consolidation, statutory share exchange, combination, sale or
conveyance, then such supplemental indenture shall also be executed by such
other corporation and shall contain such additional provisions to protect the
interests of the Holders of the Securities as the Board of Directors shall
reasonably consider necessary by reason of the foregoing.

(c) Subject to the provisions of Section 10.1(b), the Conversion Value with
respect to each $1,000 principal amount of Securities converted following the
effective date of any such transaction, shall be calculated (as provided in
clause (d) below) based on the kind and amount of stock, securities, other
property, assets or cash received upon such reclassification, change,
consolidation, merger, binding share exchange, sale or conveyance by a holder of
Common Stock holding, immediately prior to the transaction, a number of shares
of Common Stock equal to the Conversion Rate immediately prior to such
transaction (the “Exchange Property”), assuming such holder of Common Stock did
not exercise his rights of election, if any, as to the kind or amount of stock,
securities, other property, assets or cash receivable upon such consolidation,
merger, binding share exchange, sale or conveyance (provided that, if the kind
or amount of stock, securities, other property, assets or cash receivable upon
such consolidation, merger, binding share exchange, sale or conveyance is not
the same for each share of Common Stock in respect of which such rights of
election shall not have been exercised (“Non-Electing Share”), then for the
purposes of this Section 10.14 the kind and amount of stock, securities, other
property, assets or cash receivable upon such consolidation, merger, binding
share exchange, sale or conveyance for each Non-Electing Share shall be deemed
to be the kind and amount so receivable per share by a plurality of the
Non-Electing Shares).

(d) The Conversion Value in respect of any Securities converted following the
effective date of any such transaction shall be equal to the average of the
daily values of the Exchange Property pertaining to such Securities as
determined in the next sentence (the “Exchange Property Value”) for each of the
ten (10) consecutive Trading Days (appropriately adjusted to take into account
the occurrence during such period of stock splits and similar events) beginning
on the later of (A) the second Trading Day immediately following the day the
Securities are tendered for conversion and (B) the effective date of such
transaction (the “Exchange Property Average Price”). For the purpose of
determining the value of any Exchange Property:

(i) any shares of common stock of the successor or purchasing Person or any
other Person that are included in the Exchange Property shall be valued as set
forth in Section 10.1(b) as if such shares were “Common Stock” using the
procedures set forth in the definition of “Sale Price” in Section 1.1; and

(ii) any other securities, property or assets (other than cash) included in the
Exchange Property shall be valued in good faith by the Board of Directors of the
Company or by a NASDAQ Global Select Market member firm selected by the Board of
Directors.



--------------------------------------------------------------------------------

(e) The Company shall deliver the Conversion Value to Holders of Securities so
converted as follows:

(i) An amount equal to the Principal Return, determined as set forth in
Section 10.1(b); and

(ii) If the Conversion Value of the Securities so converted is greater than the
outstanding principal amount of the Securities, an amount of Exchange Property,
determined as set forth below, equal to such aggregate Conversion Value less the
outstanding principal amount of the Securities (the “Net Exchange Property
Amount”).

The amount of Exchange Property to be delivered shall be determined by dividing
the Net Exchange Property Amount by the Exchange Property Average Price. If the
Exchange Property includes more than one kind of property, the amount of
Exchange Property of each kind to be delivered shall be in the proportion that
the Exchange Property Value of such kind of Exchange Property bears to the
Exchange Property Value of all the Exchange Property. If the foregoing
calculations would require the Company to deliver a fractional share or unit of
Exchange Property to a Holder of Securities being converted, the Company shall
deliver cash in lieu of such fractional share or unit based on its Exchange
Property Average Price.

(f) Notwithstanding clauses (c), (d) and (e) above, if the Securities are
tendered for conversion prior to the effective date of any such transaction
pursuant to this Section 10.14 above, and the amount in cash and number of
shares of Common Stock, if any, that a Holder will receive upon conversion have
been determined as of the effective date of such transaction, then the Company
shall (i) pay the amount in cash as set forth in Section 10.1(b) and
(ii) instead of delivering the number of shares of Common Stock as set forth in
Section 10.1(b), if applicable, deliver an amount of Exchange Property that a
holder of Common Stock, holding, immediately prior to the transaction, a number
of shares of Common Stock equal to the number of shares of Common Stock as set
forth in Section 10.1(b), would receive, assuming such holder of Common Stock
did not exercise his rights of election, if any, as to the kind or amount of
stock, securities, other property, assets or cash receivable upon such
consolidation, merger, binding share exchange, sale or conveyance (provided
that, if the kind or amount of stock, securities, other property, assets or cash
receivable upon such consolidation, merger, binding share exchange, sale or
conveyance is not the same for each Non-Electing Share, then for the purposes of
this Section 10.14 the kind and amount of stock, securities, other property,
assets or cash receivable upon such consolidation, merger, binding share
exchange, sale or conveyance for each Non-Electing Share shall be deemed to be
the kind and amount so receivable per share by a plurality of the Non-Electing
Shares). If the foregoing calculations would require the Company to deliver a
fractional share or unit of Exchange Property to a holder of Securities being
converted, the Company shall deliver cash in lieu of such fractional share or
unit based on the Exchange Property Value (as so determined).

(g) The Company shall cause notice of the execution of such supplemental
indenture to be mailed to each Holder, at the address of such Holder as it
appears on the register of the Securities maintained by the Registrar, within
20 days after execution thereof. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture.



--------------------------------------------------------------------------------

(h) The above provisions of this Section 10.14 shall similarly apply to
successive reclassifications, changes, mergers, consolidations, statutory share
exchanges, combinations, sales and conveyances.

If this Section applies, neither Section 10.6 nor 10.7 applies.

If the Company makes a distribution to all holders of its shares of Common Stock
of any of its assets, or debt securities or any rights, warrants or options to
purchase securities of the Company that, but for the provisions of the last
paragraph of Section 10.8, would otherwise result in an adjustment in the
Conversion Rate pursuant to the provisions of Section 10.8, then, from and after
the record date for determining the holders of shares of Common Stock entitled
to receive the distribution, a Holder of a Security that converts such Security
in accordance with the provisions of this Indenture shall upon such conversion
be entitled to receive, in addition to the shares of Common Stock into which the
Security is convertible, the kind and amount of securities, cash or other assets
comprising the distribution that such Holder would have received if such Holder
had converted the Security immediately prior to the record date for determining
the holders of shares of Common Stock entitled to receive the distribution. In
addition, if a Holder of Securities converts such Securities following the
effective time of the transaction, the net share amount will be paid in such
Exchange Property rather than Common Stock. For purposes of the foregoing, in
the event Holders of Common Stock have the opportunity to elect the form of
consideration to be received in any such transaction, the Company will make
adequate provision whereby the Holders of the Securities shall have a reasonable
opportunity to determine the form of consideration into which all of the
Securities, treated as a single class, shall be convertible from and after the
effective date of such transaction (subject to the Company’s ability to settle
the conversion obligation in cash in accordance with Section 10.14). Any such
determination shall be subject to any limitations to which all of the Holders of
Common Stock are subject, such as pro rata reductions applicable to any portion
of the consideration to be paid. The Company shall not become a party to any
such transaction unless its terms are consistent with the foregoing.

Section 10.15 Company Determination Final. Any determination that the Company or
the Board of Directors must make pursuant to Section 10.3, 10.6, 10.7, 10.8,
10.9, 10.10, 10.14 or 10.16 is conclusive, absent manifest error.

Section 10.16 Trustee’s Adjustment Disclaimer. The Trustee has no duty to
determine when an adjustment under this Article X should be made, how it should
be made or what it should be. The Trustee has no duty to determine whether a
supplemental indenture under Section 10.14 need be entered into or whether any
provisions of any supplemental indenture are correct. The Trustee shall not be
accountable for and makes no representation as to the validity or value of any
securities or assets issued upon conversion of Securities. The Trustee shall not
be responsible for the Company’s failure to comply with this Article X. Each
Conversion Agent shall have the same protection under this Section 10.16 as the
Trustee. All calculations required under Article X shall be performed by the
Company, with written notice thereof to the Trustee.

Section 10.17 Simultaneous Adjustments. In the event that this Article X
requires adjustments to the Conversion Rate under more than one of Sections
10.6(4), 10.7 or 10.8, and the record dates for the distributions giving rise to
such adjustments shall occur on the same date, then such adjustments shall be
made by applying, first, the provisions of Section 10.6, second, the provisions
of Section 10.8 and, third, the provisions of Section 10.7.



--------------------------------------------------------------------------------

Section 10.18 Successive Adjustments. After an adjustment to the Conversion Rate
under this Article X, any subsequent event requiring an adjustment under this
Article X shall cause an adjustment to the Conversion Rate as so adjusted.

The Company shall not take any action that would result in an adjustment
pursuant to the provisions described in this Article X without complying with
NASD Rule 4350, if applicable.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required to be
included in this Indenture by the TIA, the required provision shall control.

Section 11.2 Notices. Any request, demand, authorization, notice, waiver,
consent or communication shall be in writing and delivered in person or mailed
by first-class mail, postage prepaid, addressed as follows or transmitted by
facsimile transmission (confirmed by guaranteed overnight courier) to the
following facsimile numbers:

if to the Company:

Tech Data Corporation

5350 Tech Data Drive

Clearwater, Florida 33760

Tel: (727) 539-7429

Fax: (727) 533-2507

Attention: Treasurer

if to the Trustee:

U.S. Bank National Association

100 Wall Street, Suite 1600

New York, NY 10005

Telephone No. (212) 361-6159

Facsimile No. (212) 361-6153

Attention: Corporate Trust Services

The Company or the Trustee by notice given to the other in the manner provided
above may designate additional or different addresses for subsequent notices or
communications.

Any notice or communication given to a Securityholder shall be mailed to the
Securityholder, by first-class mail, postage prepaid, at the Securityholder’s
address as it appears on the registration books of the Registrar and shall be
sufficiently given if so mailed within the time prescribed.



--------------------------------------------------------------------------------

Failure to mail a notice or communication to a Securityholder or any defect in
it shall not affect its sufficiency with respect to other Securityholders. If a
notice or communication is mailed in the manner provided above, it is duly
given, whether or not received by the addressee.

If the Company mails a notice or communication to the Securityholders, it shall
mail a copy to the Trustee and each Registrar, Paying Agent, Conversion Agent or
co-registrar.

Section 11.3 Communication by Holders with Other Holders. Securityholders may
communicate pursuant to TIA Section 312(b) with other Securityholders with
respect to their rights under this Indenture or the Securities. The Company, the
Trustee, the Registrar, the Paying Agent, the Conversion Agent and anyone else
shall have the protection of TIA Section 312(c).

Section 11.4 Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee:

(1) an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

(2) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with, provided, however, that such
Opinion of Counsel shall not be required in connection with the original
issuance of Securities hereunder.

Section 11.5 Statements Required in Certificate or Opinion. Each Officers’
Certificate or Opinion of Counsel with respect to compliance with a covenant or
condition provided for in this Indenture shall include:

(1) a statement that each person making such Officers’ Certificate or Opinion of
Counsel has read such covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such Officers’
Certificate or Opinion of Counsel are based;

(3) a statement that, in the opinion of each such person, he has made such
examination or investigation as is necessary to enable such person to express an
opinion as to whether or not such covenant or condition has been complied with;
and

(4) a statement that, in the opinion of such person, such covenant or condition
has been complied with.

Section 11.6 Separability Clause. In case any provision in this Indenture or in
the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.



--------------------------------------------------------------------------------

Section 11.7 Rules by Trustee, Paying Agent, Conversion Agent and Registrar. The
Trustee may make reasonable rules for action by or a meeting of Securityholders.
The Registrar, the Conversion Agent and the Paying Agent may make reasonable
rules for their functions.

Section 11.8 Legal Holidays. A “Legal Holiday” is any day other than a Business
Day. If any specified date (including a date for giving notice) is a Legal
Holiday, the action shall be taken on the next succeeding day that is not a
Legal Holiday, and, if the action to be taken on such date is a payment in
respect of the Securities, no interest, if any, shall accrue for the intervening
period.

Section 11.9 GOVERNING LAW; WAIVER OF JURY TRIAL. THE LAWS OF THE STATE OF NEW
YORK SHALL GOVERN THIS INDENTURE AND THE SECURITIES, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE SECURITIES OR THE TRANSACTION CONTEMPLATED HEREBY.

Section 11.10 No Recourse Against Others. A director, officer, employee or
stockholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Securities or this Indenture or for any
claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Security, each Securityholder shall waive and release
all such liability. The waiver and release shall be part of the consideration
for the issue of the Securities.

Section 11.11 Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successor. All agreements of the Trustee in this
Indenture shall bind its successor.

Section 11.12 Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, being duly authorized, have executed this
Indenture on behalf of the respective parties hereto as of the date first above
written.

 

TECH DATA CORPORATION By:  

/s/ Charles V. Dannewitz

 

Name:   Charles V. Dannewitz Title:   Senior Vice President, Tax and Treasurer

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

By:  

/s/ Paul Schmaizel

 

Name:   Paul Schmaizel Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF FACE OF GLOBAL SECURITY]

THIS SECURITY WILL BE SUBJECT TO THE REGULATIONS GOVERNING CONTINGENT PAYMENT
DEBT INSTRUMENTS FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. AS REQUIRED
UNDER APPLICABLE TREASURY REGULATIONS, THE COMPANY HAS SET FORTH THE “COMPARABLE
YIELD” IN SECTION 4.7 OF THE INDENTURE PURSUANT TO WHICH THIS SECURITY IS BEING
ISSUED. THE HOLDER OF THIS SECURITY MAY OBTAIN THE PROJECTED PAYMENT SCHEDULE BY
SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO TECH DATA CORPORATION, 5350
TECH DATA DRIVE, CLEARWATER, FLORIDA 33760, ATTENTION: TREASURER.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS TO NOMINEES OF
THE DEPOSITORY TRUST COMPANY, OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE.

 

A-1-1



--------------------------------------------------------------------------------

TECH DATA CORPORATION

2.75% Convertible Senior Debentures due 2026

 

No.   CUSIP: 878237AE6 Issue Date: December 20, 2006   Issue Price: 98.25% of
principal amount  

TECH DATA CORPORATION, a corporation duly organized and existing under the laws
of the State of Florida, promises to pay to CEDE & CO., or registered assigns,
the principal amount of [                    ] ($                    ) on
December 15, 2026.

This Security shall bear interest at a rate of 2.75% per year except as
specified on the other side of this Security. This Security is convertible as
specified on the other side of this Security.

Additional provisions of this Security are set forth on the other side of this
Security.

 

TECH DATA CORPORATION By:  

 

Name:   Charles V. Dannewitz Title:   Senior Vice President, Tax and Treasurer

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

U.S. BANK NATIONAL ASSOCIATION

as Trustee, certifies that this is one

of the Securities referred to in the

within-mentioned Indenture.

By  

 

Authorized Signatory Dated:

 

A-1-2



--------------------------------------------------------------------------------

[FORM OF REVERSE OF GLOBAL SECURITY]

2.75% Convertible Senior Debentures due 2026

1. Interest.

Except as provided below, this Security shall bear interest at a rate of
2.75% per year on the principal amount hereof, from December 20, 2006 or from
the most recent Interest Payment Date (as defined below) to which payment has
been paid or duly provided for, payable semiannually in arrears on June 15 and
December 15 of each year, commencing June 15, 2007 (each an “Interest Payment
Date”) to the persons in whose names the Securities are registered at the close
of business on June 1 and December 1 (each a “Regular Record Date”) (whether or
not a Business Day), as the case may be, immediately preceding such Interest
Payment Date. Interest on the Securities will be computed on the basis of a
360-day year comprised of twelve 30-day months.

Interest on Securities converted after a record date, but prior to the
corresponding Interest Payment Date, will be paid to the Holder of the
Securities on the Regular Record Date but, upon conversion, the Holder must pay
the Company the interest which has accrued and will be paid on such Interest
Payment Date. No such payment needs to be made with respect to Securities that
will be redeemed after a Regular Record Date and prior to the corresponding
Interest Payment Date or to the extent that any overdue interest exists at the
time of conversion with respect to such Security; provided, that the Company may
pay interest to a person other than record holder if the Company elects to
redeem the Securities during such a period, in which case the Company will pay
accrued and unpaid interest to the person to whom principal is payable.

Upon conversion of a Security, a Holder will not receive any cash payment of
interest unless, as described in Section 8 hereof, such conversion occurs
between a Regular Record Date and the interest payment date to which the Regular
Record Date relates. If the Company delivers Common Stock upon surrender of a
Security for conversion, the Company will not issue fractional shares of Common
Stock. Instead, the Company will pay cash in lieu of fractional shares based on
the Last Reported Sale Price of the Common Stock on the trading day immediately
prior to the Conversion Date. Delivery by the Company to a Holder of the full
amount of cash and Common Stock, if any, together with any payment for any
fractional share, will be deemed to satisfy the Company’s obligation to pay the
principal amount of the Security and accrued but unpaid interest to the
Conversion Date. As a result, accrued but unpaid interest to the Conversion Date
will be deemed to be paid in full rather than cancelled, extinguished or
forfeited.

If the principal amount of a Security, plus accrued and unpaid interest, or any
portion thereof, is not paid when due (whether upon acceleration pursuant to
Section 6.2 of the Indenture, upon the date set for payment of the Redemption
Price pursuant to Section 5 hereof, upon the date set for payment of the
Purchase Price or the Fundamental Change Purchase Price pursuant to Section 6
hereof, or upon the Stated Maturity of this Security), then, in each such case,
the overdue amount shall, to the extent permitted by law, bear interest at a
rate of 2.75% per year, compounded semi-annually, which interest shall accrue
from the date such overdue amount was originally due to the date of payment of
such amount, including interest thereon, has been made or duly provided for. All
such interest shall be payable on demand and shall be based on a 360-day year
comprised of twelve 30-day months.

 

A-1-3



--------------------------------------------------------------------------------

Contingent Interest. The interest rate on the Securities will be 2.75% per year
through December 15, 2011. Beginning with the period commencing on December 20,
2011 and ending on June 15, 2012 and for each six-month period thereafter, the
Company will pay contingent interest on the Interest Payment Date for the
applicable interest period if the average of the Last Reported Sale Prices of a
Security is greater than or equal to 120% of the principal amount of the
Security for the five consecutive trading days ending on the third trading day
preceding the first day of the applicable interest period. If contingent
interest is payable for a particular six-month period (each a “Contingent
Interest Period”), the Company shall pay contingent interest per Security in an
amount equal to 0.40% per annum of the average of the Last Reported Sale Prices
of a Security for the applicable five consecutive trading-day reference period.

Contingent interest, if any, will accrue and be payable to Holders as of the
record date for the related Cash Dividend or, if no Cash Dividend is paid by the
Company during any quarter within a Contingent Interest Period, to Holders as of
the 15th day preceding the last day of the relevant Contingent Interest Period.
Such payments shall be paid on the payment date of the related Cash Dividend or,
if no Cash Dividend is paid by the Company during any quarter within a
Contingent Interest Period, on the last day of the relevant Contingent Interest
Period. Pursuant to the foregoing provisions, in any Contingent Interest Period
in which contingent interest is payable, the Company shall: (a) upon the first
payment date for a Cash Dividend falling within such Contingent Interest Period
pay the Cash Dividend paid by the Company per share of Common Stock upon such
date multiplied by the number of shares of Common Stock into which a Security is
convertible pursuant to paragraph 8 below as of such date; (b) upon any
subsequent payment date for a Cash Dividend falling within such Contingent
Interest Period, or if no other subsequent payment date for a Cash Dividend
falls within such Contingent Interest Period, on the last day of such period,
pay 0.40% per annum of the average of the Last Reported Sale Prices of a
Security for the five consecutive trading days ending on the third trading day
preceding the first day of the applicable interest period minus the amounts
previously paid in respect of such Security pursuant to clause (a) during such
Contingent Interest Period and (c) if no payment date for a Cash Dividend falls
within such Contingent Interest Period, on the last date of such period, pay
0.40% per annum of the average of the Last Reported Sale Prices of a Security
for the five consecutive trading days ending on the third trading day preceding
the first day of the applicable interest period.

“Cash Dividends”, for purposes of this paragraph 2, means all cash dividends on
Common Stock (whether regular, periodic, extraordinary, special, nonrecurring or
otherwise) as declared by the Company’s Board of Directors.

Upon determination that Holders will be entitled to receive contingent interest
which may become payable during a Contingent Interest Period, on or prior to the
first day of such Contingent Interest Period, the Company shall issue a press
release through PR Newswire or publish the information on the Company’s web site
or through such other public medium as the Company may use at that time.

 

A-1-4



--------------------------------------------------------------------------------

2. Method of Payment.

Subject to the terms and conditions of the Indenture, the Company will make
payments in cash in respect of Redemption Prices, Purchase Prices, Fundamental
Change Purchase Prices and at Stated Maturity to Holders who surrender
Securities to the Paying Agent to collect such payments in respect of the
Securities, provided that the Company may make payments in shares of Common
Stock or combination of cash and Common Stock in respect of the Purchase Price
on a Purchase Date, as provided for in Section 3.7 of the Indenture. The Company
will pay cash amounts in money of the United States that at the time of payment
is legal tender for payment of public and private debts. However, the Company
may make such cash payments by check payable in such money.

3. Paying Agent, Bid Solicitation Agent, Conversion Agent and Registrar.

Initially, Banc of America Securities LLC shall act as Bid Solicitation Agent,
and U.S. Bank National Association (the “Trustee”) will act as Paying Agent,
Conversion Agent and Registrar. The Company may appoint and change any Paying
Agent, Conversion Agent or Registrar without notice, other than notice to the
Trustee; provided that the Company will maintain at least one Paying Agent in
the State of New York, City of New York, Borough of Manhattan, which shall
initially be an office or agency of the Trustee. The Company or any of its
Subsidiaries or any of their Affiliates may act as Paying Agent, Conversion
Agent or Registrar.

4. Indenture; Ranking.

The Company issued the Securities under an Indenture, dated as of December 20,
2006 (the “Indenture”), between the Company and the Trustee. The terms of the
Securities include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939, as in effect from
time to time (the “TIA”). Capitalized terms used herein and not defined herein
have the meanings ascribed thereto in the Indenture. The Securities are subject
to all such terms, and Securityholders are referred to the Indenture and the TIA
for a statement of those terms. To the extent any provisions of this Security
and the Indenture conflict, the provisions of the Indenture shall control.

The Securities are limited to $350,000,000 aggregate principal amount. The
Securities are the Company’s senior, unsecured obligations and will rank equal
in right of payment to all of the Company’s existing and future unsecured and
unsubordinated indebtedness. The Securities will rank senior in right of payment
to all of the Company’s existing and future subordinated indebtedness. The
Indenture does not limit other indebtedness of the Company, secured or
unsecured.

5. Redemption at the Option of the Company.

No sinking fund is provided for the Securities. The Securities are redeemable at
the option of the Company in whole or in part, on or after December 20, 2011
upon not less than 30 nor more than 60 days’ notice by mail for a cash price
equal to the principal amount plus accrued and unpaid interest, if any, to the
Redemption Date (the “Redemption Price”).

 

A-1-5



--------------------------------------------------------------------------------

6. Purchase By the Company at the Option of the Holder.

Subject to the terms and conditions of the Indenture, the Company shall become
obligated to purchase in cash, at the option of the Holder, all or any portion
of the Securities held by such Holder on any Purchase Date in integral multiples
of $1,000, at a Purchase Price equal to the principal amount plus accrued and
unpaid interest, if any, to the Purchase Date. To exercise such right, a Holder
shall deliver to the Company a Purchase Notice containing the information set
forth in the Indenture at any time from the opening of business on the date that
is 20 Business Days prior to such Purchase Date until the close of business on
the last Business Day prior to such Purchase Date, and shall deliver the
Securities to the Paying Agent as set forth in the Indenture.

At the option of the Holder and subject to the terms and conditions of the
Indenture, the Company shall become obligated to offer to purchase the
Securities held by such Holder within 30 days (which purchase shall occur 45
days after the date of such offer) after the occurrence of a Fundamental Change
for a Fundamental Change Purchase Price equal to the principal amount plus
accrued and unpaid interest, if any, to the Fundamental Change Purchase Date,
which Fundamental Change Purchase Price shall be paid in cash.

Holders have the right to withdraw any Purchase Notice or Fundamental Change
Purchase Notice, as the case may be, by delivering to the Paying Agent a written
notice of withdrawal in accordance with the provisions of the Indenture.

If cash (and/or shares of Common Stock if permitted under the Indenture)
sufficient to pay the Purchase Price or Fundamental Change Purchase Price, as
the case may be, of all Securities or portions thereof to be purchased on the
Purchase Date or the Fundamental Change Purchase Date, as the case may be, is
deposited with the Paying Agent on the Purchase Date or the Fundamental Change
Purchase Date, interest ceases to accrue on such Securities or portions thereof
immediately after such Purchase Date or Fundamental Change Purchase Date, and
the Holder thereof shall have no other rights as such other than the right to
receive the Purchase Price or Fundamental Change Purchase Price upon surrender
of such Security.

7. Notice of Redemption.

Notice of redemption pursuant to Section 5 of this Security will be mailed at
least 30 days but not more than 60 days before the Redemption Date to each
Holder of Securities to be redeemed at the Holder’s registered address. If money
sufficient to pay the Redemption Price of all Securities or portions thereof to
be redeemed on the Redemption Date is deposited with the Paying Agent prior to
or on the Redemption Date, interest ceases to accrue on such Securities or
portions thereof immediately after such Redemption Date. Securities in
denominations larger than $1,000 of principal amount may be redeemed in part but
only in integral multiples of $1,000 of principal amount.

8. Conversion.

Holders may surrender Securities for conversion into cash and shares, if any, of
Common Stock during any fiscal quarter, and only during such fiscal quarter, if
the Last Reported Sale Price per share of the Common Stock for at least 20
trading days during the period of 30 consecutive trading days ending on the last
trading day of the immediately preceding fiscal quarter is more than 135% of the
applicable conversion price on such last trading day.

 

A-1-6



--------------------------------------------------------------------------------

In the event that the Conversion Rate must be adjusted because the Company
declares a dividend or distribution described in Section 10.6 or 10.7 of the
Indenture or a dividend or a distribution described in Section 10.8 of the
Indenture where the fair market value of such dividend or distribution per share
of Common Stock, as determined in the Indenture, exceeds 15% of the Sale Price
of a share of Common Stock as of the Business Day prior to the date of
declaration for such distribution, unless the Holder may participate in this
distribution without conversion, the Securities may be surrendered for
conversion beginning on the date the Company gives notice to the Holders of such
right, which shall be not less than 20 days prior to the Ex-Dividend Time for
such dividend or distribution, and the Securities may be surrendered for
conversion at any time thereafter until the close of business on the Business
Day prior to the Ex-Dividend Time or until the Company announces that such
distribution will not take place.

A Holder may surrender for conversion any Security called for redemption at any
time prior to the close of business two Business Days prior to the Redemption
Date, even if such Security is not otherwise convertible at such time.

A Holder may surrender its Securities for conversion at any time after June 15,
2026 until the close of business on the second Scheduled Trading Day immediately
preceding Stated Maturity.

For all Securities that are converted pursuant to the preceding paragraph, the
applicable Conversion Reference Period will begin on the third Scheduled Trading
Day following the Stated Maturity.

In the event the Company is a party to a consolidation, merger or binding share
exchange, or transfer of all or substantially all of the Company’s assets, in
each case pursuant to which the shares of Common Stock would be converted into
cash or other property other than securities, or if a Fundamental Change occurs
and results in an increase in the Conversion Rate, the Securities may be
surrendered for conversion at any time from and after the date which is 15 days
prior to the date the Company announces as the anticipated effective time until
and including the date which is 15 days after the actual date of such
transaction (or if such transaction also results in Holders having a right to
require the Company to repurchase their Notes, until the Fundamental Change
Purchase Date).

If and only to the extent a Holder elects to convert the Notes in connection
with a transaction described in clause (i) or (ii) of the definition of
Fundamental Change that occurs on or prior to December 20, 2011 pursuant to
which 10% or more of the consideration for the Common Stock (other than cash
payments for fractional shares and cash payments made in respect of dissenters’
appraisal rights) in such Fundamental Change transaction consists of cash or
securities (or other property) that are not traded or scheduled to be traded
immediately following such transaction on a U.S. national securities exchange or
the NASDAQ Global Select Market, the Company will pay the Make-Whole Premium as
described under Section 3.8(a).

 

A-1-7



--------------------------------------------------------------------------------

A Security in respect of which a Holder has delivered a Purchase Notice or
Fundamental Change Purchase Notice exercising the option of such Holder to
require the Company to purchase such Security may be converted only if such
notice of exercise is withdrawn in accordance with the terms of the Indenture.

The initial Conversion Rate is 18.4310 shares of Common Stock per $1,000
principal amount of Securities, subject to adjustment in certain events
described in the Indenture. A Holder that surrenders Securities for conversion
will receive cash or a check in lieu of any fractional shares of Common Stock.

To surrender a Security for conversion, a Holder must (1) complete and manually
sign the irrevocable conversion notice below (or complete and manually sign a
facsimile of such notice) and deliver such notice to the Conversion Agent,
(2) surrender the Security to the Conversion Agent, (3) furnish appropriate
endorsements and transfer documents and (4) pay any transfer or similar tax, if
required.

A Holder may convert a portion of a Security if the principal amount of such
portion is $1,000 or an integral multiple of $1,000. No payment or adjustment
will be made for dividends on the shares of Common Stock except as provided in
the Indenture. Except as provided in Section 1 hereof, on conversion of a
Security, the Holder will not receive any cash payment representing accrued
interest with respect to the converted Securities. Instead, upon conversion the
Company will deliver to the Holder a fixed number of shares of Common Stock and
any cash payment to account for fractional shares. Accrued interest will be
deemed paid in full rather than canceled, extinguished or forfeited. The Company
will not adjust the Conversion Rate to account for accrued interest.

The Conversion Rate will be adjusted as provided in Article X of the Indenture.
The Company may increase the Conversion Rate for at least 20 days, so long as
the increase is irrevocable during such period.

If the Company engages in certain reclassifications of the Common Stock or if
the Company is a party to a consolidation, merger, binding share exchange or a
transfer of all or substantially all of its assets, in each case pursuant to
which shares of Common Stock are converted into cash, security or other
property, then at the effective time of the transaction the Conversion Value and
Net Share Amount will be based on the applicable Conversion Rate and the kind
and amount of cash, securities or other property which a Holder of one share of
Common Stock would have received in such transaction. In addition, if the Holder
converts its Securities following the effective time of the transaction, the Net
Share Amount will be paid in such Exchange Property rather than shares of Common
Stock.

9. Conversion Arrangement on Call for Redemption.

Any Securities called for redemption, unless surrendered for conversion before
the close of business on the day that is two Business Days prior to the
Redemption Date, may be deemed to be purchased from the Holders of such
Securities at an amount not less than the Redemption Price, by one or more
investment bankers or other purchasers who may agree with the Company to
purchase such Securities from the Holders, to convert them into shares of Common
Stock and to make payment for such Securities to the Trustee in trust for such
Holders.

 

A-1-8



--------------------------------------------------------------------------------

10. Denominations; Transfer; Exchange.

The Securities are in fully registered form, without coupons, in minimum
denominations of $1,000 of principal amount and integral multiples of $1,000. A
Holder may transfer or exchange the Securities in accordance with the Indenture.
The Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture. The Registrar need not transfer or exchange
any Securities selected for redemption (except, in the case of a Security to be
redeemed in part, the portion of the Security not to be redeemed) or any
Securities in respect of which a Purchase Notice or Fundamental Change Purchase
Notice has been given and not withdrawn (except, in the case of a Security to be
purchased in part, the portion of the Security not to be purchased) or any
Securities for a period of 15 days before the mailing of a notice of redemption
of Securities to be redeemed.

11. Persons Deemed Owners.

The registered Holder of this Security may be treated as the owner of this
Security for all purposes.

12. Unclaimed Money or Securities.

The Trustee and the Paying Agent shall return to the Company upon written
request any money or securities held by them for the payment of any amount with
respect to the Securities that remains unclaimed for two years, subject to
applicable unclaimed property law. After return to the Company, Holders entitled
to the money or securities must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another person.

13. Amendment; Waiver.

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Securities may be amended with the written consent of the Holders of at
least a majority in aggregate principal amount of the Securities at the time
outstanding and (ii) certain Defaults may be waived with the written consent of
the Holders of a majority in aggregate principal amount of the Securities at the
time outstanding. Subject to certain exceptions set forth in the Indenture,
without the consent of any Holder, the Company and the Trustee may amend the
Indenture or the Securities among other things, (i) to cure any ambiguity,
omission, defect or inconsistency, provided that such modification or amendment
does not materially and adversely affect the interests of the holders of the
Securities, (ii) to comply with Article X or Section 10.14 of the Indenture,
(iii) to secure the Company’s obligations or to add any guarantee under the
Securities and the Indenture; (iv) to add to the covenants of the Company for
the benefit of the Holders or to surrender any right or power conferred upon the
Company, (v) to add Events of Default with respect to the Securities; (vi) to
make any change necessary for the registration of the Securities under the
Securities Act or to comply with the TIA, or any amendment thereto, or to comply
with any requirement of the SEC in connection with the qualification of the
Indenture under the TIA, provided that such

 

A-1-9



--------------------------------------------------------------------------------

modification or amendment does not materially and adversely affect the interests
of the holders of the Securities, (vii) to provide for uncertificated Securities
in addition to or in place of certificated Securities or to provide for bearer
Securities or (viii) to make any modifications or amendments that the Company
and the Trustee may deem necessary or desirable, provided such amendment or
modification does not materially and adversely affect the interests of the
Holders of the Securities.

14. Defaults and Remedies.

Under the Indenture, Events of Default include (i) default in payment of the
principal amount of the Securities plus accrued and unpaid interest when the
same becomes due and payable at Stated Maturity, upon redemption, upon
declaration, when due for purchase by the Company or otherwise, (ii) default in
the payment of any interest (including contingent interest), when due and
payable, subject to lapse of time, (iii) failure by the Company to comply in any
material respect with other agreements or covenants in the Indenture or the
Securities, subject to notice and lapse of time; (iv) failure by the Company to
deliver cash and shares, if any, of Common Stock upon the election by the
Holders to convert their Securities, subject to lapse of time; (v) failure to
provide timely notice of a Fundamental Change; (vi) default under any credit
agreement, mortgage, indenture or instrument under which there may be issued or
by which there may be secured or evidenced any indebtedness for money borrowed
by the Company or any of its Material Subsidiaries (or the payment of which is
guaranteed by the Company or any of its Material Subsidiaries), whether such
indebtedness or guarantee exists on the date of the Indenture or is created
thereafter, which default (A) is caused by a failure to pay when due any
principal of such indebtedness within the grace period provided for in such
indebtedness (which failure continues beyond any applicable grace period) (a
“Payment Default”) or (B) results in the acceleration of such indebtedness prior
to its express maturity (without such acceleration being rescinded or annulled)
and, in each case, the principal amount of such indebtedness, together with the
principal amount of any other such indebtedness under which there is a Payment
Default or the maturity of which has been so accelerated, aggregates $30,000,000
or more and such Payment Default is not cured or such acceleration is not
annulled within 30 days after notice; or (vii) failure by the Company or any
Material Subsidiary of the Company to pay final, non-appealable judgments (other
than any judgment as to which a reputable insurance company has accepted full
liability) aggregating in excess of $30,000,000, which judgments are not stayed,
bonded or discharged within 60 days after their entry; and (viii) certain events
of bankruptcy, insolvency and reorganization of the Company.

Holders may not enforce the Indenture or the Securities except as provided in
the Indenture. The Trustee may refuse to enforce the Indenture or the Securities
unless it receives indemnity or security satisfactory to it. Subject to certain
limitations, Holders of a majority in aggregate principal amount of the
Securities at the time outstanding may direct the Trustee in its exercise of any
trust or power. The Trustee may withhold from the Holders notice of any
continuing Default (except a Default in payment of amounts specified in clause
(ii) above) if it determines that withholding notice is in their interests.

 

A-1-10



--------------------------------------------------------------------------------

15. Trustee Dealings with the Company.

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with the Company or its Affiliates
with the same rights it would have if it were not Trustee.

16. Calculations in Respect of Securities.

The Company will be responsible for making all calculations called for under the
Securities, except for such calculations made by the Bid Solicitation Agent.
These calculations include, but are not limited to, determination of the market
prices for the Common Stock, accrued interest payable on the Securities and the
Last Report Sale Price of the Securities and on the Common Stock. Any
calculations made in good faith and without manifest error will be final and
binding on Holders of the Securities. The Company will be required to deliver to
each of the Trustee, the Conversion Agent and the Holders a schedule of its
calculations and each of the Trustee and the Conversion Agent will be entitled
to conclusively rely upon the accuracy of such calculations without independent
verification.

17. No Recourse Against Others.

A director, officer, employee or stockholder, as such, of the Company or the
Trustee shall not have any liability for any obligations of the Company under
the Securities or the Indenture or for any claim based on, in respect of or by
reason of such obligations or their creation. By accepting a Security, each
Holder waives and releases all such liability. The waiver and release are part
of the consideration for the issue of the Securities.

18. Authentication.

This Security shall not be valid until an authorized signatory of the Trustee
manually signs the Trustee’s Certificate of Authentication on the other side of
this Security.

19. Abbreviations.

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

20. GOVERNING LAW.

THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THIS SECURITY,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

A-1-11



--------------------------------------------------------------------------------

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture which has in it the text of this Security in larger type.
Requests may be made to:

Tech Data Corporation

5350 Tech Data Drive

Clearwater, Florida 33760

Attention: Treasurer

 

A-1-12



--------------------------------------------------------------------------------

FORM OF CONVERSION NOTICE

To: TECH DATA CORPORATION.

The undersigned beneficial owner of the Security hereby irrevocably exercises
the option to convert this Security, or portion hereof (which is $1,000 or an
integral multiple thereof) below designated, into cash and shares, if any, of
Common Stock of Tech Data Corporation in accordance with the terms of the
Indenture referred to in this Security, and directs that the shares issuable and
deliverable upon the conversion, together with any check in payment for
fractional shares and Securities representing any unconverted principal amount
hereof, be issued and delivered to the beneficial owner hereof unless a
different name has been indicated below. If shares or any portion of this
Security not converted are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto. Any amount required to be paid by the undersigned on account of
interest and taxes accompanies this Security.

 

Dated:                                            
                                                                     Fill in for
registration of shares if to be delivered,      and Securities if to be issued,
other than to and in                                            
                                                                     the name of
the beneficial owner      (Please Print):     
                                                                               
                                 Signature(s)
                                                                               
                                 Principal amount to be converted (if less than
all): (Name)      $         ,000                                       
                                                                         
(Street Address)      Social Security or other Taxpayer Identification Number
                                                                               
                                 (City, State and Zip Code)      DTC Participant
Number Signature Guarantee:                                            
                                                                         
Signatures must be guaranteed by an eligible Guarantor Institution (banks,
brokers, dealers, savings and loan associations and credit unions) with
membership in an approved signature guarantee medallion program pursuant to
Securities and Exchange Commission Rule 17Ad-15 if shares are to be issued, or
Securities are to be delivered, other than to and in the name of the registered
holder(s).

 

A-1-13



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

(I) or (we) assign and transfer this Security to

 

 

(Insert assignee’s social security or tax I.D. no.)

 

 

 

(Print or type assignee’s name, address and zip code)

and irrevocably appoint                      agent to transfer this Security on
the books of the Company. The agent may substitute another to act for him.

 

Your Signature:

 

 

     (Sign exactly as your name appears on the other side of this Security)   

Date:                    

  

Medallion Signature Guarantee:                                
                                                

  



--------------------------------------------------------------------------------

SCHEDULE OF INCREASES AND DECREASES OF GLOBAL SECURITY

Initial Principal Amount of Global Security:                      ($
                    ).

 

Date  

Amount of

Increase

in Principal

Amount

of Global

Security

 

Amount of

Decrease in

Principal Amount

of

Global Security

 

Principal

Amount of

Global Security

After Increase or

Decrease

 

Notation by

Registrar or

Security

Custodian

 

A-1-15



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF FACE OF CERTIFICATED SECURITY]

THIS SECURITY WILL BE SUBJECT TO THE REGULATIONS GOVERNING CONTINGENT PAYMENT
DEBT INSTRUMENTS FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. AS REQUIRED
UNDER APPLICABLE TREASURY REGULATIONS, THE COMPANY HAS SET FORTH THE “COMPARABLE
YIELD” IN SECTION 4.7 OF THE INDENTURE PURSUANT TO WHICH THIS SECURITY IS BEING
ISSUED. THE HOLDER OF THIS SECURITY MAY OBTAIN THE PROJECTED PAYMENT SCHEDULE BY
SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO TECH DATA CORPORATION, 5350
TECH DATA DRIVE, CLEARWATER, FLORIDA 33760, ATTENTION: TREASURER.



--------------------------------------------------------------------------------

Tech Data Corporation

2.75% Convertible Senior Debentures due 2026

 

No.   CUSIP: 878237AE6 Issue Date: December 20, 2006   Issue Price: 98.25% of
principal amount  

TECH DATA CORPORATION, a corporation duly organized and existing under the laws
of the State of Florida, promises to pay to                     , or registered
assigns, the principal amount of ($                    ) on December 15, 2026.

This Security shall bear interest at a rate of 2.75% per year except as
specified on the other side of this Security. This Security is convertible as
specified on the other side of this Security.

Additional provisions of this Security are set forth on the other side of this
Security.

 

TECH DATA CORPORATION

By:

 

/s/ Charles V. Dannewitz

Name:

 

Charles V. Dannewitz

Title:

 

Senior Vice President, Tax and Treasurer

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

U.S. BANK NATIONAL ASSOCIATION,

as Trustee, certifies that this is one

of the Securities referred to in the

within-mentioned Indenture.

By

 

/s/ Paul Schmaizel

  Authorized Signatory

Dated:

 

December 20, 2026



--------------------------------------------------------------------------------

[FORM OF REVERSE OF CERTIFICATED SECURITY

IS IDENTICAL TO EXHIBIT A-1]



--------------------------------------------------------------------------------

SCHEDULE A

Projected Payment Schedule*

 

Period

   Projected Payment per
Debenture

December 20, 2006 - June 15, 2007

   $ 13.37

June 15, 2007 - December 15, 2007

   $ 13.75

December 15, 2007 - June 15, 2008

   $ 13.75

June 15, 2008 - December 15, 2008

   $ 13.75

December 15, 2008 - June 15, 2009

   $ 13.75

June 15, 2009 - December 15, 2009

   $ 13.75

December 15, 2009 - June 15, 2010

   $ 13.75

June 15, 2010 - December 15, 2010

   $ 13.75

December 15, 2010 - June 15, 2011

   $ 13.75

June 15, 2011 - December 15, 2011

   $ 13.75

December 15, 2011 - June 15, 2012

   $ 13.75

June 15, 2012 - December 15, 2012

   $ 13.75

December 15, 2012 - June 15, 2013

   $ 13.75

June 15, 2013 - December 15, 2013

   $ 13.75

December 15, 2013 - June 15, 2014

   $ 13.75

June 15, 2014 - December 15, 2014

   $ 13.75

December 15, 2014 - June 15, 2015

   $ 16.17

June 15, 2015 - December 15, 2015

   $ 16.24

December 15, 2015 - June 15, 2016

   $ 16.32

June 15, 2016 - December 15, 2016

   $ 16.40

December 15, 2016 - June 15, 2017

   $ 16.49

June 15, 2017 - December 15, 2017

   $ 16.57

December 15, 2017 - June 15, 2018

   $ 16.66

June 15, 2018 - December 15, 2018

   $ 16.75

December 15, 2018 - June 15, 2019

   $ 16.84

June 15, 2019 - December 15, 2019

   $ 16.94

December 15, 2019 - June 15, 2020

   $ 17.04

June 15, 2020 - December 15, 2020

   $ 17.14

December 15, 2020 - June 15, 2021

   $ 17.25

June 15, 2021 - December 15, 2021

   $ 17.36

December 15, 2021 - June 15, 2022

   $ 17.47

June 15, 2022 - December 15, 2022

   $ 17.58

December 15, 2022 - June 15, 2023

   $ 17.70

June 15, 2023 - December 15, 2023

   $ 17.83

December 15, 2023 - June 15, 2024

   $ 17.95

June 15, 2024 - December 15, 2024

   $ 18.09

December 15, 2024 - June 15, 2025

   $ 18.22



--------------------------------------------------------------------------------

Period

   Projected Payment per
Debenture

June 15, 2025 - December 15, 2025

   $ 18.36

December 15, 2025 - June 15, 2026

   $ 18.50

June 15, 2026 - December 15, 2026

   $ 2,545.86

--------------------------------------------------------------------------------

* The comparable yield and the schedule of projected payments are determined on
the basis of certain assumptions and are not determined for any purpose other
than for the determination of interest accruals and adjustments thereof in
respect of the Securities for United States federal income tax purposes. The
comparable yield and the schedule of projected payments do not constitute a
projection or representation regarding the amounts payable on Securities.